 1                               UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3 Pablo Ramon Guerrero,                                    Case No. 2:13-cv-00328-JAD-DJA

 4                             Petitioner

 5 v.                                                             Order Denying Petition
                                                                  for Habeas Relief and
 6 Brian E. Williams, et al.,                                         Closing Case

 7                            Respondents                           [ECF Nos. 26, 120]

 8

 9            Petitioner Pablo Ramon Guerrero was found guilty of burglary, preventing or dissuading a

10 victim from reporting a crime, sexual assault, conspiracy to commit burglary, two counts of burglary

11 while in possession of a firearm, conspiracy to commit kidnapping, first-degree kidnapping while

12 using a deadly weapon, first-degree kidnapping while using a deadly weapon resulting in substantial

13 bodily harm, conspiracy to commit murder, attempted murder while using a deadly weapon resulting

14 in substantial bodily harm, conspiracy to commit robbery with use of a deadly weapon, robbery with

15 use a deadly weapon, and grand larceny in Nevada State Court and sentenced to a total of 30
                 1
16 years to life. In a twenty-two count petition, Guerrero seeks a writ of habeas corpus under 28
                                                                        2
17 U.S.C. § 2254 based on claims that his trial counsel was ineffective. I now address these claims

18 on their merits. I find that habeas relief is not warranted, so I deny Guerrero’s petition, deny him

19 a certificate of appealability, and close this case.

20

21

22

23   1
         ECF Nos. 37-10, 39-3, 41-4.
     2
         ECF No. 26.
 1                                             Background

 2 A.       The facts underlying Guerrero’s conviction 3

 3          Guerrero and his wife, Brenda Gallardo, separated in May 2001, and Brenda took their

 4 two children, four-year-old Pablito and ten-month-old Anthony, to live with her parents and

 5 sisters, the Gallardos. On November 6, 2001, Guerrero called Brenda at 1:30 a.m., asking

 6 whether Brenda was talking to other men. Brenda denied the accusations, and around 9:00 a.m.,

 7 Guerrero showed up at the Gallardo residence, where Brenda, Pablito, and Anthony were alone.

 8          Guerrero confronted Brenda with her cell phone bill and asked her who she had been

 9 calling. When Brenda denied that she had been speaking to other men, Guerrero punched her in

10 the face, causing her to fall to the floor in front of Pablito. Brenda asked Guerrero to leave, and

11 when he refused, she ran to the kitchen to call the police. Guerrero grabbed the telephone from

12 Brenda and removed the batteries.

13          Following this altercation, Guerrero’s friend and codefendant, Eriberto Leon, arrived at

14 the residence wearing black gloves. While Leon entertained Pablito, Guerrero told Brenda that

15 he would leave if she had sexual intercourse with him. Brenda agreed. Following the sexual

16 encounter, Brenda asked Guerrero to leave, but Guerrero indicated that he lied before about

17 leaving. Brenda ran to the front door, but Guerrero tackled her.

18          Guerrero had originally told Brenda that he was going to take her and the kids to Mexico,

19 but after Brenda insisted that the children were too young, Guerrero agreed to pick up Brenda’s

20 sister Sonia Gallardo from high school to babysit the children. Guerrero bound Brenda’s feet

21 and hands, covered her mouth with duct tape, and put her in her parents’ van. Guerrero, who had

22
     3
      These facts are taken from Brenda Gallardo’s, Sonia Gallardo’s, and Guerrero’s testimony at
23
     Guerrero’s trial. ECF Nos. 36-9, 36-10, 37-2, 37-3. For simplicity’s sake, I cite to these exhibits
     generally for this entire background section.

                                                      2
 1 a gun on his lap, and Brenda then drove to Sonia’s school, picked Sonia up, and drove back to

 2 the residence. During the drive back to the residence and while the vehicle was parked in the

 3 garage, Sonia tried to persuade Guerrero that Brenda still loved him. Guerrero responded that he

 4 was going to take Brenda to Tijuana, Mexico, where she was going to learn how to love him

 5 again.

 6          Guerrero demanded that Sonia retrieve Brenda’s cellular telephone. Leon, who had been

 7 watching the children, escorted Sonia into the residence to retrieve the phone. Leon gave the cell

 8 phone to Guerrero, and Brenda told Sonia to go inside and lock the doors. Guerrero gave Leon

 9 some instructions, including to meet him at a casino in Primm, Nevada, in about an hour, and he

10 left in the van with Brenda. Leon then entered the locked residence, ordered Sonia upstairs,

11 forced her to the ground, covered her face with a baby blanket, and shot her in the head. Sonia

12 survived and, after learning that the telephone cords had been cut, jumped off a balcony and went

13 to a neighbor’s residence to ask for help.

14          Meanwhile, Guerrero drove to the desired meeting place in Primm, Nevada, but when

15 Leon failed to arrive, Guerrero started driving into California. During the drive, Brenda spoke to

16 her mother; Guerrero’s sister, Maricela Guerrero; and a detective on her cell phone and learned

17 that Sonia had been shot. Law enforcement eventually started following the van, and Guerrero

18 told Brenda that he was going to shoot them both when he stopped. On the detective’s

19 recommendation, Brenda turned off the van’s ignition while it was still moving, and while

20 Guerrero was turning it back on, Brenda grabbed the gun on his lap, ran to the back of the van,

21 and threw it out the window. When the van became disabled by roadway spikes, Guerrero pulled

22 the vehicle over and was arrested.

23



                                                    3
 1         After Brenda and Sonia testified to these events at trial, Guerrero testified. He stated that

 2 he purchased a gun for protection after his condominium was burglarized and purchased rope

 3 and tape from Wal-Mart at 4:00 a.m. on November 6, 2001, for his landscaping job. Guerrero

 4 said that he had Leon drop him off at the Gallardo residence on the morning of November 6,

 5 2001, so that he could speak with Brenda, and he asked Leon to pick him back up in two hours.

 6 He claimed that, after Guerrero questioned Brenda about her telephone bill, Brenda started

 7 screaming and Guerrero hit her. Guerrero claimed that he did not leave when Brenda asked him

 8 to “because [he] knew that if [he] left, that she was going to just try to make up a lie to cover

 9 whatever up.”

10         After Leon arrived at the residence, Guerrero suggested that he entertain Pablito while

11 Guerrero and Brenda talked. It was at this point that Guerrero suggested that they take a trip to

12 California with the children. Brenda rejected Guerrero’s suggestion and told him to leave, but

13 Guerrero knew that “if [he] went home, that she was going to make up something, a lie and

14 everything.” Guerrero then explained that Brenda initiated sexual intercourse so that he would

15 leave. Guerrero was hesitant but accepted the offer because he felt guilty for hitting her earlier in

16 the morning.

17         After the sexual encounter, Guerrero told Brenda to pack up some of her clothes so that

18 they could go to California, but she refused, so Guerrero “grabbed the clothes from her closet

19 [him]self and [he] put them on the bed.” Guerrero asked for Brenda’s cellular telephone, but she

20 refused and “tried to run to the door.” Guerrero “tried to close the door in front of her . . . and

21 she fell to the ground.” Guerrero and Brenda then agreed to go to California without the children

22 and to pick Sonia up from school so that she could babysit. While Guerrero and Brenda were in

23 her parents’ van in the garage prior to leaving to pick up Sonia, Guerrero asked Leon to bring



                                                      4
 1 him the bag of Wal-Mart supplies, the gun, and a big knife. “Since [Brenda] wouldn’t shut up, . .

 2 . [Guerrero] put tape on her mouth and . . . tied her ankles together.”

 3             After arriving back at the residence with Sonia and getting Brenda’s cellular telephone

 4 and her clothing, Guerrero and Brenda left in the van. Guerrero saw Leon get into Guerrero’s

 5 vehicle and leave at the same time so that they could meet at the preselected casino. But when

 6 Leon did not arrive at the location in Primm, Nevada, Guerrero started driving to California,

 7 which was when Maricela told them by telephone that Sonia had been shot. Guerrero testified

 8 that he did not stop the van even though law enforcement was following him “[b]ecause [he] was

 9 paranoid because [he] didn’t know what [he] was going to do.” Guerrero claimed that Brenda

10 threw the gun out of the window so that he would not get into trouble.

11 B.          Procedural history

12             Following a jury trial, Guerrero’s judgment of conviction was entered on March 31,

13 2004. 4 Guerrero appealed, and the Nevada Supreme Court affirmed in part, reversed in part, and

14 remanded the matter to the state district court. 5 The Nevada Supreme Court reversed Guerrero’s

15 conviction for conspiracy to commit robbery because the state district court erroneously used the

16 deadly-weapon enhancement. 6 The state district court entered an amended judgment of

17 conviction pursuant to the Nevada Supreme Court’s order on August 15, 2005. 7

18

19

20

21
     4
         ECF No. 39-3.
22   5
         ECF No. 11-4.
23   6
         Id. at 15–16.
     7
         ECF No. 41-4.

                                                       5
 1            Guerrero filed a proper person state habeas petition on June 6, 2006. 8 The state district

 2 court appointed counsel, who filed a supplemental petition on April 12, 2007. 9 After an

 3 evidentiary hearing, the state district court denied the petition on November 23, 2011. 10 The

 4 Nevada Supreme Court affirmed the denial of the petition on January 16, 2013. 11 Remittitur

 5 issued on February 12, 2013. 12

 6            Guerrero’s federal habeas petition was filed on April 1, 2013. 13 Guerrero filed a

 7 counseled, first amended petition on May 17, 2013, and a counseled, second amended petition on

 8 December 16, 2013. 14 The respondents moved to dismiss Guerrero’s second amended petition

 9 on May 22, 2014. 15 On May 19, 2015, I granted the motion, in part, finding that Grounds 1–10,

10 12–14, and 16–22 were unexhausted and that only a portion of Ground 15 was exhausted; and I

11 stayed this action pending final resolution of Guerrero’s state post-conviction proceedings. 16

12

13

14

15

16

17

18   8
         ECF No. 42.
     9
         ECF No. 27-9.
19
     10
          ECF No. 27-17.
20   11
          ECF No. 27-20.
     12
21        ECF No. 27-21.
     13
          ECF No. 6.
22   14
          ECF Nos. 9, 26.
23   15
          ECF No. 64.
     16
          ECF No. 78 at 8.

                                                       6
 1            Guerrero filed a counseled, second state habeas petition on September 8, 2015. 17 The

 2 state district court dismissed that petition on January 26, 2016. 18 The Nevada Supreme Court

 3 affirmed the dismissal on June 15, 2017, 19 and remittitur issued on July 13, 2017. 20

 4            Guerrero moved to reopen his federal habeas case on July 20, 2017. 21 I granted the

 5 motion and lifted the stay on August 3, 2017. 22 The respondents again moved to dismiss

 6 Guerrero’s second amended petition on December 18, 2017. 23 On August 23, 2018, I granted

 7 the motion, in part, finding that Grounds 12, 17, and 22 were dismissed as noncognizable;

 8 Grounds 1, 2, 3, 13, 14, 18, and 21 were dismissed as procedurally barred; all claims in Grounds

 9 15 and 16 were dismissed as procedurally barred except the ineffective-assistance-of-counsel

10 claims; decisions on Grounds 4-10, 19, 20, and the trial-ineffective-assistance-of-counsel claims

11 in Grounds 15 and 16 were deferred; and Ground 4(1) was unexhausted. 24 Guerrero voluntarily

12 abandoned Ground 4(1). 25 The respondents answered the remaining grounds in Guerrero’s

13 second amended petition on March 15, 2019, 26 and Guerrero replied on July 29, 2019. 27

14            In Guerrero’s remaining grounds for relief, he alleges the following instances of

15 ineffective assistance of counsel in violation of his federal constitutional rights:

16
     17
          ECF No. 88-5.
17   18
          ECF No. 88-12.
18   19
          ECF No. 88-25.
     20
          ECF No. 88-26.
19
     21
          ECF No. 79.
20   22
          ECF No. 82.
     23
21        ECF No. 87.
     24
          ECF No. 98 at 12–13.
22   25
          ECF No. 103.
23   26
          ECF No. 109.
     27
          ECF No. 117.

                                                       7
 1            4.     His trial counsel failed to conduct a complete investigation.

 2            5.     His trial counsel failed to move to sever his trial from his co-defendant’s
                     trial.
 3
              6.     His trial counsel failed to inform the state district court that he was going to
 4                   testify to avoid any Bruton issues and to allow him to present exculpatory
                     evidence.
 5
              7.     His trial counsel failed to adequate prepare for trial.
 6
              8.     His trial counsel failed to properly prepare him to testify at trial and failed
                     to competently present his side of the story through his testimony.
 7
              9.     His trial counsel failed to object at critical moments during trial.
 8
              10.    His trial counsel failed to object to erroneous jury instructions that shifted
 9                   the burden of proof or lessened the State’s burden of proof as to each
                     element of the crimes charged beyond a reasonable doubt.
10
              11.    His trial counsel failed to request a jury instruction on his theory of defense
11                   regarding the sexual assault charges.

12            15.    His trial counsel failed to object to improper jury instructions, failed to join
                     in on a proffered instruction offered by the co-defendant, and failed to
13                   proffer an instruction on Guerrero’s theory of defense on the sexual assault
                     charge.
14
              16.    His trial counsel failed to object to Leon’s trial counsel’s closing argument
15                   and cross-examination of him.

16            19.    His trial counsel unreasonably put him on the stand without adequate
                     preparation and pursued an unreasonable theory of defense and argument.
17
              20.    His trial counsel failed to challenge Leon’s theory of defense and failed to
18                   investigate allegations that Leon was a gang-member. 28

              On October 22, 2019, Guerrero requested that I take judicial notice of his underlying state
19
     appeal-court filings. 29 The respondents moved to strike Guerrero’s request. 30
20

21

22   28
          ECF No. 26 at 21–147.
23   29
          ECF No. 119.
     30
          ECF No. 120.

                                                        8
 1                                                  Discussion

 2 A.          Legal standards

 3             1.     Review under the Antiterrorism and Effective Death Penalty Act (AEDPA)

 4             If a state court has adjudicated a habeas corpus claim on its merits, a federal district court

 5 may only grant habeas relief with respect to that claim if the state court’s adjudication “resulted

 6 in a decision that was contrary to, or involved an unreasonable application of, clearly established

 7 Federal law, as determined by the Supreme Court of the United States” or “resulted in a decision

 8 that was based on an unreasonable determination of the facts in light of the evidence presented in

 9 the State court proceeding.” 31 A state court acts contrary to clearly established federal law if it

10 applies a rule contradicting the relevant holdings or reaches a different conclusion on materially

11 indistinguishable facts. 32 And a state court unreasonably applies clearly established federal law

12 if it engages in an objectively unreasonable application of the correct governing legal rule to the

13 facts at hand. 33 Section 2254 does not, however, “require state courts to extend” Supreme Court

14 precedent “to a new context where it should apply” or “license federal courts to treat the failure

15 to do so as error.” 34 The “objectively unreasonable” standard is difficult to satisfy; 35 “even

16 ‘clear error’ will not suffice.” 36

17

18
     31
          28 U.S.C. § 2254(d).
19
     32
          Price v. Vincent, 538 U.S. 634, 640 (2003).
20   33
          White v. Woodall, 134 S. Ct. 1697, 1705–07 (2014).
     34
21        White, 134 S. Ct. 1705–06.
     35
          Metrish v. Lancaster, 569 U.S. 351, 357–58 (2013).
22   36
     Wood v. McDonald, 135 S. Ct. 1372, 1376 (2015) (per curiam) (citation omitted); see also
   Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question . . . is not whether a federal court
23
   believes the state court’s determination was incorrect but whether that determination was
   unreasonable—a substantially higher threshold.”).

                                                         9
 1             Habeas relief may only be granted if “there is no possibility [that] fairminded jurists

 2 could disagree that the state court’s decision conflicts with [the Supreme Court’s] precedents.” 37

 3 As “a condition for obtaining habeas relief,” a petitioner must show that the state-court decision

 4 “was so lacking in justification that there was an error well understood and comprehended in

 5 existing law beyond any possibility of fairminded disagreement.” 38 “[S]o long as ‘fairminded

 6 jurists could disagree’ on the correctness of the state court’s decision,” habeas relief under

 7 Section 2254(d) is precluded. 39 AEDPA “thus imposes a ‘highly deferential standard for

 8 evaluating state-court ruling,’ . . . and ‘demands that state-court decisions be given the benefit of

 9 the doubt.’” 40

10             If a federal district court finds that the state court committed an error under § 2254, the

11 district court must then review the claim de novo. 41 The petitioner bears the burden of proving

12 by a preponderance of the evidence that he is entitled to habeas relief, 42 but state-court factual

13 findings are presumed correct unless rebutted by clear and convincing evidence. 43

14

15

16

17

18
     37
          Harrington v. Richter, 562 U.S. 86, 102 (2011).
19   38
          Id. at 103.
     39
20        Id. at 101.
     40
          Renico v. Lett, 559 U.S. 766, 773 (2010) (citations omitted).
21   41
    Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc) (“[I]t is now clear both that we
22 may not grant habeas relief simply because of § 2254(d)(1) error and that, if there is such error,
   we must decide the habeas petition by considering de novo the constitutional issues raised.”).
23   42
          Cullen v. Pinholster, 563 U.S. 170, 181 (2011).
     43
          28 U.S.C. § 2254(e)(1).

                                                        10
 1              2.      Standard for evaluating an ineffective-assistance-of-counsel claim

 2              The right to counsel embodied in the Sixth Amendment provides “the right to the

 3 effective assistance of counsel.” 44 Counsel can “deprive a defendant of the right to effective

 4 assistance[] simply by failing to render ‘adequate legal assistance[.]’” 45 In the hallmark case of

 5 Strickland v. Washington, the United States Supreme Court held that an ineffective-assistance

 6 claim requires a petitioner to show that: (1) his counsel’s representation fell below an objective

 7 standard of reasonableness under prevailing professional norms in light of all of the

 8 circumstances of the particular case; 46 and (2) it is reasonably probable that, but for counsel’s

 9 errors, the result of the proceeding would have been different. 47

10              A reasonable probability is “probability sufficient to undermine confidence in the

11 outcome.” 48 Any review of the attorney’s performance must be “highly deferential” and must

12 adopt counsel’s perspective at the time of the challenged conduct so as to avoid the distorting

13 effects of hindsight. 49 “The question is whether an attorney’s representation amounted to

14 incompetence under prevailing professional norms, not whether it deviated from best practice or

15 most common custom.” 50 The burden is on the petitioner to overcome the presumption that

16 counsel made sound trial-strategy decisions. 51

17

18   44
       Strickland v. Washington, 466 U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397
     U.S. 759, 771 n.14 (1970)).
19
     45
          Id. (quoting Cuyler v. Sullivan, 446 U.S. 335, 335–36 (1980)).
20   46
          Strickland, 466 U.S. at 690.
     47
21        Id. at 694.
     48
          Williams v. Taylor, 529 U.S. 362, 390–91 (2000).
22   49
          Strickland, 466 U.S. at 689.
23   50
          Harrington, 562 U.S. at 104.
     51
          Id.

                                                        11
 1              The United States Supreme Court has described federal review of a state supreme court’s

 2 decision on an ineffective-assistance claim as “doubly deferential.” 52 So, I “take a ‘highly

 3 deferential’ look at counsel’s performance . . . through the ‘deferential lens of § 2254(d).’” 53

 4 And I consider only the record that was before the state court that adjudicated the claim on its

 5 merits. 54

 6 B.           Evaluating Guerrero’s remaining claims

 7              I previously found that, except for a portion of Ground 15, Grounds 1–10 and 12–22 were

 8 unexhausted. 55 I then granted Guerrero’s stay and abeyance. 56 After Guerrero filed a second

 9 state habeas petition and appealed the denial of that petition, the Nevada Supreme Court

10 determined that his second state habeas petition was untimely and successive and thus

11 procedurally barred. 57 Guerrero contends that the default should be excused under Martinez v.

12 Ryan 58 because he received ineffective assistance of post-conviction counsel. 59

13              To establish cause for a procedural default, the petitioner must “show that some objective

14 factor external to the defense impeded” his efforts to comply with the state procedural rule. 60 In

15
     52
          Cullen, 563 U.S. at 190 (quoting Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)).
16
     53
          Id.
17   54
          Id. at 181–84.
     55
18        ECF No. 78 at 5.
     56
          Id. at 8.
19   57
          ECF No. 88-25 at 2.
20   58
          Martinez v. Ryan, 566 U.S. 1 (2012).
     59
          See ECF No. 98 at 6 (citing ECF No. 95 at 5-10).
21
     60
      Murray v. Carrier, 477 U.S. 478, 488 (1986); see also McCleskey v. Zant, 499 U.S. 467, 497
22 (1991) (“For cause to exist, the external impediment . . . must have prevented [the] petitioner
   from raising the claim.”); White v. Lewis, 874 F.2d 599, 603 (9th Cir. 1989) (“To establish
23 prejudice resulting from a procedural default, a habeas petitioner bears ‘the burden of showing
   not merely that the errors [complained of] constituted a possibility of prejudice, but that they
   worked to his actual and substantial disadvantage, infecting his entire [proceeding] with errors of
                                                        12
 1 Martinez, the United States Supreme Court ruled that ineffective assistance of post-conviction

 2 counsel may serve as cause to overcome the procedural default of a claim of ineffective

 3 assistance of trial counsel. 61 The Court noted that it had previously held in Coleman v.

 4 Thompson that “an attorney’s negligence in a postconviction proceeding does not establish

 5 cause” to excuse a procedural default. 62 But the Martinez Court “qualif[ied] Coleman by

 6 recognizing a narrow exception: [i]nadequate assistance of counsel at initial-review collateral

 7 proceedings may establish cause for a prisoner’s procedural default of a claim of ineffective

 8 assistance at trial.” 63 The Court described “initial-review collateral proceedings” as “collateral

 9 proceedings [that] provide the first occasion to raise a claim of ineffective assistance of trial.” 64

10              Because Martinez cannot save non-ineffective-assistance-of-trial-counsel claims, I

11 dismissed Grounds 1, 2, 3, 13, 18, 21, the trial-court-error claims in Grounds 15 and 16, and the

12 ineffective-assistance-of-appellate-counsel claims in Grounds 14, 15, and 16. 65 I also dismissed

13 Grounds 12, 17, and 22 as noncognizable and dismissed the remainder of Ground 14 as

14 duplicative. 66 With the exception of Ground 11, which is subject to disposition on the merits, the

15 underlying merits of the remaining Grounds—4, 5, 6, 7, 8, 9, 10, 15, 16, 19, and 20—are

16 intertwined with the Martinez analysis, so I deferred ruling on the Martinez issue until the merits

17

18

19 constitutional dimension.” (emphases in original), citing United States v. Frady, 456 U.S. 152,
   170 (1982)).
20 61 566 U.S. at 9.
     62
21        Id. at 15 (citing Coleman v. Thompson, 501 U.S. 722 (1991)).
     63
          Id. at 9.
22   64
          Id. at 8.
23   65
          ECF No. 98 at 7.
     66
          Id. at 4, 8.

                                                       13
 1 were briefed by the parties. 67 I now discuss these twelve claims in the order in which they were

 2 made.

 3             1.         Ground 4 68

 4             In Ground 4, Guerrero argues that his trial counsel failed to conduct a complete

 5 investigation. 69 He contends that trial counsel should have investigated the McDonald’s

 6 employees in Primm, Nevada, to determine whether they could have testified that Brenda did not

 7 appear to be in distress when Guerrero went through the drive-through line to get food while he

 8 waited for Leon; investigated the employees at a gas station in Baker, California, to determine

 9 whether they could have testified that Brenda did not appear to be in distress while he was

10 pumping gasoline and that Guerrero was talking on the phone with the detective for

11 approximately 15 minutes; investigated the lack of a t-shirt found in the van, which would have

12 disputed Brenda’s testimony that she vomited into a t-shirt while the van was in the McDonald’s

13 drive-through line; investigated Brenda and Guerrero’s mental health; investigated Guerrero’s

14 coworkers to see if they could provide positive character testimony; and investigated Guerrero’s

15 work records and time cards to show that he had approximately $400.00 and, therefore, no need

16 to rob the Gallardo residence. 70

17             Defense counsel has a “duty to make reasonable investigations or to make a reasonable

18 decision that makes particular investigations unnecessary.” 71 And “[i]n any ineffectiveness case,

19 a particular decision not to investigate must be directly assessed for reasonableness in all the

20
     67
21        Id. at 10.
     68
          It is noted that Guerrero voluntarily abandoned Ground 4(1). ECF No. 103.
22   69
          ECF No. 26 at 21.
23   70
          Id. at 24–29.
     71
          Strickland, 466 U.S. at 691.

                                                       14
 1 circumstances, applying a heavy measure of deference to counsel’s judgments.” 72 This

 2 investigatory duty includes investigating the defendant’s “most important defense,” 73 and

 3 investigating and introducing evidence that demonstrates factual innocence or evidence that

 4 raises sufficient doubt about the defendant’s innocence. 74 When the record demonstrates that

 5 trial counsel was well-informed, and the defendant fails to provide what additional information

 6 would have been gained by the investigation he now claims was necessary, an ineffective

 7 assistance claim fails. 75

 8
                       a.      McDonald’s and gas-station employee testimony refuting Brenda’s
 9                             distress

10              Brenda testified that she did not try to get the attention of anyone at McDonald’s because

11 Guerrero had “warned [her] that if [she] tried to get help, that to remember that [Leon] had [her]

12 oldest son with him.” 76 In fact, Guerrero showed Brenda that the Gallardo residence key was no

13 longer attached to the vehicle keys, indicating to Brenda that Leon had a key to the Gallardo

14 residence. 77 Similarly, Brenda testified that she did not try to get assistance during their stop in

15 Baker, California, because Guerrero “warned [her] not to try to get help.” 78 Because Brenda did

16 not attempt to signal that she was in distress at either the McDonald’s or the gas station, Guerrero

17 fails to show prejudice regarding his trial counsel’s alleged failure to investigate whether

18

19
     72
          Id.
20   73
          Sanders v. Ratelle, 21 F.3d 1446, 1457 (9th Cir. 1994).
     74
21        Hart v. Gomez, 174 F.3d 1067, 1070 (9th Cir. 1999).
     75
          Eggleston v. United States, 798 F.2d 374, 376 (9th Cir. 1986).
22   76
          ECF No. 37-2 at 15–16.
23   77
          Id. at 15.
     78
          Id. at 18.

                                                        15
 1 employees at either of these locations could have testified that Brenda was not in distress. 79

 2 Brenda also testified that Guerrero spoke to Sergeant Cervantes on the telephone. 80 Thus, further

 3 testimony that Guerrero was speaking on the telephone while at the gas station was unnecessary

 4 and would not have affected the outcome of Guerrero’s trial. 81

 5                    b.      The t-shirt

 6             Brenda testified that she was “[o]n the floor in the back [of the van] throwing up in a t-

 7 shirt” while the van was in the McDonald’s drive-through line. 82 An investigation into the lack

 8 of a t-shirt being found in the van may have impeached this portion of Brenda’s testimony.

 9 However, it cannot be concluded that this relatively minor point would have affected the

10 outcome of Guerrero’s trial. 83

11                    c.      Mental-health and character evidence

12             Guerrero argues that an evaluation of Brenda would have shown that she had a tendency

13 to overdramatize certain things and that an evaluation of his mental health would have shown

14 that he would not have ordered his family members to be harmed and robbed. 84 Guerrero’s trial

15 counsel testified at the post-conviction evidentiary hearing that, although they “discussed that

16 [Brenda] had suicidal tendencies,” he did not remember a psychological exam of Brenda “being

17

18

19   79
          Strickland, 466 U.S. at 694.
     80
20        ECF No. 37-2 at 17.
     81
          Strickland, 466 U.S. at 694.
21   82
          ECF No. 37-2 at 16.
22   83
     Strickland, 466 U.S. at 694; see also Doe v. Ayers, 782 F.3d 425, 431 (9th Cir. 2015)
   (concluding that any “failures regarding impeachment of [the witness] are of comparatively little
23 consequence”).
     84
          ECF No. 26 at 28.

                                                        16
 1 an issue that was ever raised between” himself and Guerrero. 85 Although trial counsel was

 2 aware that Brenda may have had some mental-health issues, Guerrero fails to meet his burden of

 3 demonstrating that the result of his trial would have been different had his trial counsel requested

 4 such evaluations of Brenda or himself. Indeed, it is bald speculation that these evaluations

 5 would have been favorable to Guerrero and would have impeached Brenda’s testimony and

 6 explained his state of mind. 86

 7             Likewise, it is pure speculation that Guerrero’s coworkers would have potentially offered

 8 positive character testimony or that any such character evidence—or evidence showing that

 9 Guerrero had approximately $400.00—would have affected the outcome of Guerrero’s trial. 87

10 Evidence “plac[ing] Guerrero in a much better light before the jury” 88 would not change the fact

11 that Guerrero admitted to his participation in many of the events that took place on November 6,

12 2001.

13             Because Guerrero has not shown prejudice, Ground 4 is not substantial and Guerrero has

14 not demonstrated that his post-conviction counsel was ineffective. And because Guerrero’s post-

15 conviction counsel was not ineffective, there is no cause for Guerrero’s procedural default. 89

16 Ground 4 is denied as procedurally defaulted.

17

18

19

20
     85
          ECF No. 48-8 at 34.
21   86
       See Djerf v. Ryan, 931 F.3d 870, 881 (9th Cir. 2019) (“[P]rejudice is not established by mere
     speculation.”).
22   87
          Strickland, 466 U.S. at 694.
23   88
          ECF No. 26 at 29.
     89
          See Martinez, 566 U.S. at 9.

                                                      17
 1             2.      Grounds 5 and 6

 2             In Ground 5, Guerrero argues that his trial counsel should have moved to sever his trial

 3 from Leon’s trial. 90 Guerrero elaborates that, because the cases were not severed, he was

 4 prevented from presenting evidence inculpating Leon due to Leon’s Bruton objections. 91

 5 Guerrero explains that if the trials had been separated, he would have been able to present

 6 evidence that he did not know that Leon robbed the Gallardo residence or intended to shoot

 7 Sonia and would not have been harshly cross-examined by Leon’s trial counsel. 92 Similarly, in

 8 Ground 6, Guerrero asserts that his trial counsel failed to inform the state district court before the

 9 trial started that Guerrero was going to testify in order to avoid any Bruton issues. 93

10             In Bruton v. United States, the Supreme Court held that the admission at trial of a non-

11 testifying codefendant’s confession that explicitly implicated the defendant violated the

12 defendant’s Sixth Amendment right to confront and cross-examine the witnesses against him. 94

13 Guerrero alleges that, due to Bruton issues, he was unable to introduce through Maricela’s

14 testimony that Guerrero was surprised to learn that Sonia had been shot, to introduce through

15 Brenda’s testimony that Guerrero had written letters to Brenda that implicated Leon, and also to

16 introduce through Brenda’s testimony that Guerrero was surprised to learn that Sonia had been

17

18
     90
19    ECF No. 26 at 30. Although the Nevada Supreme Court did not address the joinder of the
   trials in the context of an ineffective-assistance-of-counsel claim, it did address the underlying
20 substantive claim in Guerrero’s direct appeal. ECF No. 56 at 13–15.
   91
      Id. at 36.
21 92
      Id. at 38.
22   93
          Id. at 42.
     94
       391 U.S. 123, 137 (1968); see also Zafiro v. United States, 506 U.S. 534, 539 (1993) (“[A]
23
     defendant might suffer prejudice if essential exculpatory evidence that would be available to a
     defendant tried alone were unavailable in a joint trial.”).

                                                       18
 1 shot. 95 But Guerrero was prevented from introducing this evidence for reasons other than

 2 Bruton.

 3               First, during Guerrero’s cross-examination of Maricela, he attempted to ask her about a

 4 telephone call that she had with Brenda during the vehicle chase. 96 A hearing was held outside

 5 the presence of the jury wherein Leon’s trial counsel explained that there would be a Bruton

 6 issue regarding Guerrero’s reaction to hearing that Maricela told Brenda that Sonia got shot. 97

 7 The state district court found that Leon’s trial counsel’s argument “ha[d] no merit . . .

 8 whatsoever” but limited Maricela to only testifying to what Brenda said as an excited utterance

 9 exception to the hearsay rule; in other words, Maricela was prohibited from mentioning anything

10 about Guerrero’s reaction or “anything about [Leon].” 98

11               Second, during Guerrero’s trial counsel’s cross-examination of Brenda, Guerrero’s trial

12 counsel attempted to introduce the letters that Guerrero wrote to Brenda that implicated Leon. 99

13 The state district court ruled that he was “not going to get the letters in. It’s hearsay.” 100

14 Guerrero’s trial counsel then explained that he intended to use the letters to rebut the State’s

15 questions to Brenda on direct examination that Guerrero asked Brenda to drop some of the

16 charges against him. 101 The state district court then ruled that the letters could be used for the

17 purpose of bringing out the “passage in there where he asks her or suggests to her that she drop

18

19
     95
          ECF No. 26 at 31–36.
20   96
          ECF No. 37 at 112.
     97
21        Id. at 113, 120.
     98
          ECF No. 37-1 at 1–2.
22   99
          ECF No. 37-2 at 37.
23   100
           Id.
     101
           Id.

                                                        19
 1 the charges and what will happen,” but he warned that Guerrero’s counsel could not “ask her

 2 about anything than just this.” 102

 3               Third, during Guerrero’s trial counsel’s cross-examination of Brenda, Guerrero’s trial

 4 counsel attempted to ask Brenda how she learned that Sonia had gotten shot. 103 The jury was

 5 excused, and Guerrero’s trial counsel explained that, like with Maricela, he was attempting to get

 6 Brenda to explain that Guerrero was surprised to learn that Sonia had gotten shot when Maricela

 7 explained this fact to Brenda on the telephone. 104 However, when Guerrero’s trial counsel asked

 8 Brenda if “it [was] true that [the telephone call from Maricela] was the first time [Brenda] had

 9 heard that Sonia had been shot,” Brenda responded that it was not. 105 Guerrero’s trial counsel

10 responded, “[t]hat’s news to me.” 106

11               Accordingly, because Maricela’s testimony was limited on hearsay grounds, the letters

12 Guerrero wrote to Brenda were also limited on hearsay grounds, and Brenda’s testimony about

13 Guerrero’s reaction to learning that Sonia had been shot was not limited by the state district court

14 but by the change in Brenda’s testimony, there were no Bruton issues. Indeed, the state district

15 court explained that it did not “think there’s any Bruton issue that keeps coming up.” 107

16 Therefore, Guerrero has failed to demonstrate that his trial counsel was deficient for failing to

17 move for a severance of the trials based on Bruton concerns or for failing to alert the state district

18 court before the trial began that Guerrero was going to testify in order to avoid any Bruton

19

20   102
           Id. at 37–38.
     103
21         ECF No. 37-2 at 35.
     104
           Id.
22   105
           Id.
23   106
           Id. at 36.
     107
           Id.

                                                         20
 1 issues. 108 The former part of this conclusion is also supported by Guerrero’s trial counsel’s

 2 testimony at the post-conviction evidentiary hearing that he “didn’t think a severance would fly”

 3 because Guerrero and Leon “were so intertwined” and, in other cases he had defended, a motion

 4 for severance was never fruitful due to the State’s “complete store of the crime theory.” 109

 5             Because Guerrero has not shown that his trial counsel was deficient, Grounds 5 and 6 are

 6 not substantial, so Guerrero has not shown that his post-conviction counsel was ineffective. And

 7 because Guerrero’s post-conviction counsel was not ineffective, there is no cause for Guerrero’s

 8 procedural default. 110 Grounds 5 and 6 are denied as procedurally defaulted.

 9             3.     Ground 7

10             In Ground 7, Guerrero asserts that his trial counsel failed to adequately prepare for

11 trial. 111 He claims that his trial counsel should have (a) spoken to Brenda concerning the letters

12 she wrote to Guerrero while he was in jail, not his investigator, who turned Brenda against

13 Guerrero; (b) interviewed and subpoenaed Detective Rogers to testify about Guerrero’s police

14 interview; (c) confronted Brenda with her police interview statement which differed from her

15 trial testimony regarding whether she or Guerrero requested that she bring her cellular telephone

16 on their trip; (d) confronted Sergeant Cervantes about his conversations with Guerrero in which

17 Guerrero explained why he kidnapped his wife and about his interview with Leon in which

18 Sergeant Cervantes suggested the conspiracy theory to Leon; and (e) confronted Detective

19
   108
       Strickland, 466 U.S. at 690; see generally Davis v. Woodford, 384 F.3d 628, 638 (9th Cir.
20 2004) (“We may grant habeas relief on a joinder challenge only if the joinder resulted in an
   unfair trial. There is no prejudicial constitutional violation unless simultaneous trial of more than
21 one offense . . . actually rendered petitioner’s state trial fundamentally unfair and hence, violative
   of due process” (internal quotation marks and citations omitted)).
22 109
       ECF No. 48-8 at 22, 26, 29, 40.
23   110
           See Martinez, 566 U.S. at 9.
     111
           ECF No. 26 at 44.

                                                        21
 1 Rodriguez about the motives for his questions to Guerrero during his police interview and about

 2 the fact that Guerrero denied knowing anything about the robbery of the Gallardo residence or

 3 attempted murder of Sonia. 112

 4                     a.      Interviewing Brenda

 5             Guerrero’s trial counsel testified at the post-conviction hearing that he “didn’t talk to

 6 [Brenda]. That wouldn’t be [his] place. [He did not] think that would be ethical.” 113 Instead,

 7 Guerrero contends that his trial counsel sent his investigator to speak with Brenda and that his

 8 investigator turned Brenda against him by stating that Guerrero told Leon to shoot Sonia. 114

 9 Guerrero provides no support for the latter part of this contention. So Guerrero has failed to

10 demonstrate that his trial counsel’s investigator made inappropriate comments or that his trial

11 counsel’s ethical concerns regarding interviewing Brenda personally amounted to a

12 deficiency. 115

13                     b.      Detective Rogers

14             Although Detective Rogers did not testify at the trial, Detective Roger’s partner,

15 Detective Maurice Rodriguez, did testify. 116 Because Detective Rogers and Detective Rodriguez

16 interviewed Guerrero together, 117 Guerrero has failed to demonstrate why his trial counsel

17 needed to subpoena Detective Rogers and thus has not shown that trial counsel was deficient. 118

18

19
     112
           Id. at 44–70.
20   113
           ECF No. 48-8 at 34.
     114
21         ECF No. 26 at 44.
     115
           Strickland, 466 U.S. at 690.
22   116
           See ECF No. 37-1 at 12.
23   117
           See ECF No. 32-1 at 11.
     118
           Strickland, 466 U.S. at 690.

                                                         22
 1                      c.     Brenda’s cell phone

 2             Turning next to Guerrero’s contention that his trial counsel should have confronted

 3 Brenda with her police interview statement that conflicted with her trial testimony concerning

 4 who requested the cellular telephone, Guerrero claims that it was important for the jury to know

 5 that he was the one who actually convinced Brenda to get the cellular telephone in order to keep

 6 in contact with Brenda’s parents. 119 This, Guerrero argues, demonstrated his concern for

 7 Brenda’s family and refuted the evidence that he stole from the family and intended for Sonia to

 8 get hurt. 120

 9             Guerrero’s contention lacks merit. Brenda testified at trial that she “convinced [Sonia] to

10 get out of the car and [Guerrero] asked for [Brenda]’s cell phone. [Brenda] thought it was a

11 better idea to have it with [her and Guerrero]; so, [she] told Sonia where it was.” 121 Because

12 Brenda’s testimony at trial supported the fact that Guerrero requested the cellular telephone, a

13 fact that he wanted the jury to know, Guerrero fails to demonstrate that his trial counsel was

14 deficient. 122

15                      d.     Failure to cross examine Sergeant Cervantes

16             Next, Guerrero asserts that his trial counsel should have cross-examined Sergeant

17 Cervantes about his conversations with Guerrero during the vehicle chase (in which Guerrero

18 explained why he kidnapped Brenda) and also about his interview with Leon (in which

19 Cervantes allegedly suggested the conspiracy theory to Leon). 123 Sergeant Alfredo Cervantes

20
     119
21         ECF No. 26 at 60.
     120
           Id. at 61.
22   121
           ECF No. 37-2 at 13.
23   122
           Strickland, 466 U.S. at 690.
     123
           ECF No. 26 at 62.

                                                       23
 1 testified that he obtained Brenda’s cellular telephone number from her parents and called it many

 2 times during the afternoon and evening of November 6, 2001, while Guerrero and Brenda were

 3 driving. 124 Guerrero eventually answered that phone. 125 Sergeant Cervantes and Guerrero had

 4 several “lengthy conversations” in which Sergeant Cervantes “tr[ied] to empathize, sympathize

 5 with [Guerrero] in whatever he had done.” 126 Later, during the vehicle chase, Sergeant

 6 Cervantes spoke with Guerrero on the cellular telephone again “to empathize with him and try to

 7 get him to stop and surrender.” 127 Guerrero’s trial counsel did not cross-examine Sergeant

 8 Cervantes about the substance of these conversations with Guerrero, 128 which Guerrero claims

 9 would have shown that they discussed Guerrero’s need for counseling, his ability to take

10 parenting classes after this incident was over, and the reasons why he decided to kidnap his

11 wife. 129

12             But Guerrero testified at the trial and explained on several occasions that he was taking

13 Brenda to California so that they could have some alone time in order to work on their

14 relationship. 130 Because the jury was aware that Sergeant Cervantes was attempting to

15 sympathize with Guerrero during these cellular telephone conversations, and because Guerrero

16 was able to testify about his state of mind and the reasons behind his actions during the trial,

17

18

19
     124
           ECF No. 37-2 at 52, 54.
20   125
           Id. at 54.
     126
21         Id. at 54–55.
     127
           Id. at 56.
22   128
           Id. at 58.
23   129
           ECF No. 26 at 62–63.
     130
           See, e.g., ECF No. 37-3 at 17.

                                                       24
 1 Guerrero has not shown that his trial counsel’s lack of cross-examination about Sergeant

 2 Cervantes’s conversations with Guerrero amounted to a deficiency. 131

 3             Guerrero’s trial counsel also did not cross examine Sergeant Cervantes about the

 4 techniques he used during his police interview with Leon. 132 However, outside the presence of

 5 the jury, Leon’s trial counsel asked Sergeant Cervantes about his interview with Leon, and

 6 Sergeant Cervantes explained that he asked Leon questions about Leon being ordered to shoot

 7 Sonia and being afraid of Guerrero in order “to elicit information from him as to get him to admit

 8 that he shot Sonia.” 133 The state district court disallowed this testimony before the jury. 134

 9 Guerrero fails to demonstrate that, had his trial counsel sought to introduce this line of

10 questioning, as opposed to Leon’s trial counsel, that the state district court would have allowed it.

11 Therefore, Guerrero fails to demonstrate that his trial counsel was ineffective. 135

12                      d.    Failure to cross examine Detective Rodriguez

13             Finally, Guerrero argues that his trial counsel should have cross-examined Detective

14 Rodriguez about the fact that he was instructed by Sergeant Cervantes to extract admissions that

15 Guerrero was in charge of Leon and ordered him to kill Sonia and about the fact that Guerrero

16 denied knowing anything about the robbery of the Gallardo residence or attempted murder of

17 Sonia. 136 Guerrero’s trial counsel cross-examined Detective Rodriguez about the fact that a

18 sexual-assault physical examination was not performed on Brenda, the fact that the charges

19

20   131
           Strickland, 466 U.S. at 690.
     132
21         ECF No. 37-2 at 58.
     133
           Id. at 59.
22   134
           Id. at 60.
23   135
           Strickland, 466 U.S. at 690, 694.
     136
           ECF No. 26 at 66–67.

                                                      25
 1 Guerrero was being held on in California were dropped, and about the inconsistencies in

 2 Detective Rodriguez’s declaration of arrest. 137 Guerrero’s trial counsel did not question

 3 Detective Rodriguez about his interview with Guerrero. 138 Detective Rodriguez’s declaration of

 4 arrest reports that Guerrero “did not admit to telling Eddie to shoot Sonia” and that “he did not

 5 take any jewelry from Brenda’s parents’ bedroom.” 139 Although Guerrero’s trial counsel could

 6 have asked Detective Rodriguez about these statements in his report, Guerrero fails to

 7 demonstrate that the result of his trial would have been different if he had. 140 Guerrero testified

 8 consistent with these points, so the jury was already aware that Guerrero was denying culpability

 9 for the robbery and attempted murder.

10             Because Guerrero has not shown that his trial counsel was deficient regarding portions of

11 Ground 7 and has not shown prejudice regarding the remainder of Ground 7, Ground 7 is not

12 substantial. Guerrero has thus not shown that his post-conviction counsel was ineffective. And

13 because Guerrero’s post-conviction counsel was not ineffective, there is no cause for Guerrero’s

14 procedural default. 141 Ground 7 is denied because it is procedurally defaulted.

15             4.     Grounds 8 and 19

16             In Ground 8, Guerrero asserts that his trial counsel failed to properly prepare him to

17 testify at trial and to competently present his side of the story through his testimony. 142 In

18 Ground 19, he claims that his trial counsel unreasonably put him on the stand without adequate

19

20   137
           ECF No 37-1 at 12, 40–41, 60.
     138
21         ECF No. 37-2 at 40–42, 60.
     139
           ECF No. 32-1 at 11.
22   140
           Strickland, 466 U.S. at 694.
23   141
           See Martinez, 566 U.S. at 9.
     142
           ECF No. 26 at 70.

                                                        26
 1 preparation and pursued an unreasonable theory of defense that Brenda had a propensity for

 2 being untruthful. 143 Guerrero also argues that his trial counsel should have moved to suppress

 3 his statements to the police because he was intoxicated and had been awake for four days at the

 4 time of his interview. 144

 5                       a.     Failure to prepare Guerrero to testify

 6               First, regarding Guerrero’s argument that his trial counsel failed to adequate prepare him

 7 to testify, the state district court explained to Guerrero his constitutional rights regarding

 8 testifying and the potential consequences of testifying. 145 During that colloquy, Guerrero

 9 answered in the affirmative when asked if had “discussed with [his] lawyer[] whether or not [he]

10 want[ed] to take the witness stand.” 146 Later, during Leon’s trial counsel’s cross-examination of

11 Guerrero, the state judge recessed, and outside the presence of the jury, the following discussion

12 took place between the state district and Guerrero’s trial counsel:

13               THE COURT:            . . . We had an earlier meeting outside the presence of the
                                       jury with [Guerrero’s trial counsel] and the rest of the
14                                     attorneys from the State. The Court was inquiring of
                                       [Guerrero’s trial counsel] what his strategy was in this case
15                                     in putting his client on the stand. [Guerrero’s trial counsel],
                                       would you tell the Court your strategy behind this method?
16
                 [COUNSEL]:            Your Honor, I don’t know if we’re going to settle - - I spent
17                                     a lot of time last night preparing for what I anticipated being
                                       closing today. This is obviously a very difficult case. I think
18                                     [Leon’s trial counsel] - - well, articulated prior to this case,
                                       there has been no offers in this case. I’m basically
19                                     attempting to minimize the damage. I have alternative
                                       suggested jury instructions.
20

21
     143
           Id. at 140.
22   144
           Id. at 146.
23   145
           ECF No. 37-3 at 3.
     146
           Id.

                                                         27
 1   THE COURT:   I know. I understand that. You’re trying to minimize
                  damages. Is that why you put your client on?
 2
     [COUNSEL]:   That was a conscious decision between myself [sic]. In
 3                another case in this Eight Judicial District.

 4   THE COURT:   Before we get there - - you can explain later, but it was your
                  conscious decision to do what?
 5
     [COUNSEL]:   To have him explain away some of the State’s case in the
 6                last four days.

 7   THE COURT:   So, as I understand it correctly, you decided and it was
                  strategically a decision on your part to put him on the stand
 8                and have him testify to all the things that he did on that
                  particular date; is that correct?
 9
     [COUNSEL]:   That is correct.
10
     THE COURT:   He agreed to that?
11
     [COUNSEL]:   I do agree, and he agrees with that.
12
     THE COURT:   Is that right, sir?
13
     GUERRERO:    Yes.
14
     THE COURT:   Even though you’re admitting a lot of the State’s allegations,
15                you still wanted to do that? That was your agreement with
                  him in order to minimize some of the charges against you to
16                show that they weren’t true?

17   [COUNSEL]:   You have to answer the judge.

18   GUERRERO:    I didn’t really understand.

19   THE COURT:   [Guerrero’s trial counsel], form what [Guerrero’s trial
                  counsel] told me, he solicited certain testimony from you to
20                show that some of the charges were not accurate that you’ve
                  been charged with and that you weren’t guilty of some of
21                those charges.

22   GUERRERO:    That’s true.

23   THE COURT:   And that’s what you were trying to do by getting on the
                  stand; is that correct?

                                        28
 1
               GUERRERO:              Yes.
 2
               THE COURT:             And that, in fact, is your strategy, [Guerrero’s trial counsel]?
 3
               [COUNSEL]:             That’s correct, your Honor.
 4
               THE COURT:             All right. Now, [Guerrero’s trial counsel], as the Court
 5                                    stated to you earlier about [Leon’s trial counsel]’s testimony,
                                      what is your strategy in reference to that?
 6
               [COUNSEL]:             Your Honor, I think there were a couple of objectionable
 7                                    questions, and I was busy with my notes and I will pay
                                      attention a little more. I’m not sure whose side [Leon’s
 8                                    counsel] is on at this point.

 9             THE COURT:             Of course, he’s on his client’s side.       That’s his job to
                                      represent his client.
10
               [COUNSEL]:             Sure.
11
               THE COURT:             And your job is to represent your client.
12
               [COUNSEL]:             That’s correct.
13
               THE COURT:             Which I don’t have any problems with, but - -
14
               [COUNSEL]:             I don’t have any problem with him doing his job.
15
               THE COURT:             I don’t know if you guys have a joint defense or what the
16                                    defense is, but I just want to put on the record the earlier
                                      discussions that we had and that sort of thing. . . . 147
17
               Guerrero’s trial counsel later testified at the post-conviction evidentiary hearing that it
18
     was a joint decision for Guerrero to take the stand at trial. 148 He explained that he and Guerrero
19
     rehearsed Guerrero’s trial testimony in the jail “for a few hours at a time” on “numerous”
20
     occasions. 149 During those conversations, Guerrero’s trial counsel advised Guerrero on the
21

22   147
           ECF No. 37-3 at 28–29.
23   148
           ECF No. 48-8 at 22, 25.
     149
           Id. at 25, 30–31.

                                                         29
 1 ramifications of taking the stand. 150 Even with that preparation, Leon’s trial counsel “ambushed

 2 him [on cross-examination, which] was a complete surprise to [Guerrero’s trial counsel] . . . as

 3 well to Mr. Guerrero.” 151 Guerrero’s trial counsel explained that Guerrero “was like a deer in the

 4 headlights” and that he “honestly thought that [Guerrero] would have handled cross-examination

 5 better but he didn’t.” 152 Guerrero’s counsel also explained that he and Guerrero felt that it was

 6 necessary for him to testify because they “had no one there to tell his side of the story” and

 7 “thought [they] would knock out a couple of counts” with his testimony by “try[ing] to explain

 8 away some of the stuff that basically Leon did [as being] outside of [the] scope and outside of

 9 [Guerrero’s] knowledge.” 153

10             Clearly, Guerrero’s testimony did not go as planned. Indeed, the state district court

11 paused the proceedings during Leon’s trial counsel’s cross-examination of Guerrero to question

12 Guerrero’s trial counsel about his strategy in having his client testify. 154 And Guerrero’s trial

13 counsel confirmed that Guerrero did not handle cross-examination well. 155 However, these facts

14 do not lead to a conclusion that Guerrero’s trial counsel was deficient. 156 Rather, Guerrero’s trial

15 counsel explained several times that he met with Guerrero on numerous occasions to prepare his

16 testimony. 157 Even if Guerrero’s trial counsel was deficient for failing to prepare Guerrero

17

18
     150
           Id. at 25, 26.
19
     151
           Id. at 25.
20   152
           Id. at 25, 32.
     153
21         Id. at 26–28, 33.
     154
           ECF No. 37-3 at 28–29.
22   155
           ECF No. 48-8 at 25, 32.
23   156
           Strickland, 466 U.S. at 690.
     157
           Id. at 25, 30–31.

                                                       30
 1 adequately, Guerrero fails to demonstrate prejudice. 158 Guerrero’s trial counsel explained that he

 2 thought “the same result would have resulted had [Guerrero] not taken the stand” because there

 3 “was just so much overwhelming evidence” and “it was just a tough case.” 159 Guerrero fails to

 4 prove otherwise.

 5                       b.   The Brenda-had-a-propensity-for-violence theory of defense

 6             Next, Guerrero contends that his trial counsel pursued an unreasonable theory of defense

 7 that Brenda had a propensity for violence. While this may have been a point that the defense

 8 pointed to during trial, it appears that Guerrero’s trial counsel’s main defense was that Guerrero

 9 did not know about or participate in the attempted murder of Sonia. In fact, Guerrero’s trial

10 counsel testified that their defense was that Guerrero did not know about the attempted murder,

11 which they tried to prove by “separat[ing Guerrero] and Leon through [Guerrero’s]

12 testimony.” 160 Accordingly, Guerrero fails to demonstrate a deficiency. 161

13                       c.   Failure to move to suppress police interview

14              Finally, Guerrero contends that his trial counsel should have moved to suppress his

15 police interview statements because they were involuntary due to his intoxication. Guerrero

16 testified that he had been “out smoking weed and drinking the night before” the incident and that

17 he did not sleep that night “because [he] was so worried” about Brenda lying. 162 Guerrero also

18 testified that he had been awake for “like two-and-a-half days” at the time his gave his statement

19

20
     158
21         Id. at 694.
     159
           ECF No. 48-8 at 51, 65.
22   160
           ECF No. 48-8 at 27–28, 33.
23   161
           Strickland, 466 U.S. at 690.
     162
           ECF No. 37-3 at 12, 23.

                                                       31
 1 to the police. 163 Brenda also testified that Guerrero “smoked some marijuana” during one of

 2 their stops in California following her kidnapping. 164

 3             At the post-conviction evidentiary hearing, Guerrero’s trial counsel testified that he did

 4 not contemplate attempting to suppress Guerrero’s statements because he had not seen a

 5 statement be found “inadmissible because [a defendant] didn’t know what he was saying.” 165 To

 6 be sure, the admission into evidence at trial of an involuntary statement violates a defendant’s

 7 right to due process under the Fourteenth Amendment. 166 However, “coercive police activity is a

 8 necessary predicate to the finding that a confession is not ‘voluntary’ within the meaning of the

 9 Due Process Clause of the Fourteenth Amendment.” 167 Although a defendant’s mental state is a

10 “significant factor in the ‘voluntariness’ calculus,’” it “does not justify a conclusion that a

11 defendant’s mental condition, by itself and apart from its relation to official coercion, should

12 ever dispose of the inquiry into constitutional ‘voluntariness.’” 168 Because Guerrero fails to

13 allege any police coercion, his trial counsel’s decision not to file a motion to suppress his

14 statement based on its alleged involuntariness was not deficient. 169

15

16
     163
17         Id. at 41.
     164
           ECF No. 37-2 at 18, 40.
18
     165
           ECF No. 48-8 at 53.
19   166
       Lego v. Twomey, 404 U.S. 477, 478 (1972); Jackson v. Denno, 378 U.S. 368, 376 (1964) (“It
   is now axiomatic that a defendant in a criminal case is deprived of due process of law if his
20 conviction is founded, in whole or in part, upon an involuntary confession”); see also Dickerson
   v. United States, 530 U.S. 428, 444 (2000) (explaining that the requirement that Miranda rights
21 be given prior to a custodial interrogation does not dispense with a due-process inquiry into the
   voluntariness of a confession).
22 167
       Colorado v. Connelly, 479 U.S. 157, 167 (1986).
23   168
           Id. at 164.
     169
           Strickland, 466 U.S. at 690.

                                                        32
 1             Because Guerrero has not shown that his trial counsel was deficient, Grounds 8 and 19

 2 are not substantial, so Guerrero has not shown that his post-conviction counsel was ineffective.

 3 And because Guerrero’s post-conviction counsel was not ineffective, there is no cause for

 4 Guerrero’s procedural default. 170 Grounds 8 and 19 are denied because they are procedurally

 5 defaulted.

 6             2.     Grounds 9 and 16

 7             In Ground 9, Guerrero argues that his trial counsel failed to object seventeen critical

 8 times during Leon’s trial counsel’s cross-examination of him. 171 Similarly, in Ground 16,

 9 Guerrero argues that his trial counsel failed to object to seven instances during Leon’s trial

10 counsel’s cross-examination of him and other witnesses, and five points during his closing

11 argument. 172 Some of Guerrero’s contentions in Ground 9 overlap with his contentions in

12 Ground 16.

13             First, Guerrero takes issue with the following italicized questions posed to him by Leon’s

14 trial counsel during cross-examination:

15                    Q.              I thought you told the jury that Eddy woke you up?

16                    A.              Eddy did wake me up.

17                    Q.              He wasn’t with you, you magically dropped him off?

18                    A.              I dropped him off like around 11:00 or 12:00 at his
                                      girlfriend’s house.
19
                      ...
20

21
     170
22         See Martinez, 566 U.S. at 9.
     171
           ECF No. 26 at 74–79.
23   172
       Id. at 124–28. I previously dismissed the remainder of the claims in Ground 16. See ECF
     No. 98 at 13.

                                                        33
 1   Q.    In that 92 pages [of the police interview], you give a
           multitude of different versions about what happened that
 2         day, don’t you?

 3   A.    Yes, I did.

 4   Q.    And the versions you tell the police officers, those are
           different than the version you told the people of the jury
 5         today, right?

 6   A.    Yes.

     Q.    Did you think you were supposed to lie to the cops when
 7
           you were giving this statement?
 8   A.    No, but I was confused and I didn’t know - - I couldn’t
           remember the way things happened that night.
 9   ...
     A.    . . . Every husband is jealous when it comes to his wife.
10
     Q.    Every husband hog-ties his wife and he’s jealous, is that
11         what you’re telling me?

12   A.    I think hog-tie is when you tie somebody’s hands behind
           their back and I didn’t do that.
13
     Q.    You seem to know a lot about tying people up. How did you
14         tie her?

15   A.    Just her ankles, and I put tape around her mouth.
     ...
16   Q.    You wanted to shut her up?

17   A.    That’s because she kept screaming at me, yes.

18   Q.    She shouldn’t do that, right after you punch her in the face,
           right? She shouldn’t have the right to yell at you?
19
     A.    Well, she had a right to yell at me, I guess.
     ...
20
     A.    The night before she promised me that she wasn’t talking to
           anybody else, and I asked her to promise me and hope for
21
           me to die that she wasn’t talking to nobody else.
22   Q.    By talking to nobody else, this is after you put her out of the
           house, she wasn’t allowed to talk to any men, right?
23



                             34
 1   A.    We were still together, that’s why, and we had made an
           agreement that we would get back together as soon as we
 2         work everything out that we were going through, the little
           things that we were going through. They were stupid
 3         things.

 4   Q.    According to Brenda, you told her you had been having
           relations with a girl at Burger King, right?
 5
     A.    That’s what she said but that’s not true.
 6   ...
     Q.    Let me show you what’s been entered as State’s exhibit
 7         129. It’s a certified copy of the phone bill. Why don’t you
           tell the jury where that phone bill goes to as the billing
 8         address?

 9   A.    It says 1518 Juniper Twig.

     Q.    That’s not your house, is it?
10
     A.    No, it’s not, but what’s the date on that phone bill?
11
     Q.    This is a certified copy of Brenda’s phone bill and the date
12         is January 2, 2002.

13   A.    Exactly. This happened in November.
     ...
14   Q.    But she’s not allowed to talk to men even though you threw
           her out of the house?
15
     A.    That’s because we’re still together, we’re still married.
16
     Q.    But you can see who you want to see?
17
     A.    I wasn’t seeing anybody. There’s no proof of that.
18
     Q.    Brenda must be lying, huh?
19
     A.    I don’t know why that came up.
     ...
20
     Q.    You had been to the service?
21   A.    Yes.
22   Q.    In the service in basic training, this Navy basic training
           that you went to, they teach you to punch women in the
23         face?


                             35
 1   A.       No. There’s a domestic violence - -

 2   Q.       Answer my question.

 3   COURT:   Counsel, you’re being argumentative.
     ...
 4   Q.       In this Navy basic training, they teach you to take 16-year-
              old kinds with you to watch your children while you’re
 5            going to beat your wife?

 6   A.       No.

     COURT:   What did I just tell you, [Leon’s trial counsel]? If you can’t
 7
              ask the questions properly, you’re not going to be allowed
              to ask any more questions.
 8
     ...
     Q.       You told the police officers that you had never hit Brenda
 9
              before November 6th, 2001, correct?
10   A.       That’s true.
11   Q.       Is that your testimony today?

12   A.       I never hit her before. That’s still true. That time that I did
              hit her was the only time that I ever hit her before.
13
     Q.       Why did she leave the house six months earlier?
14
     A.       Because we were having arguments and stuff like that
15            about me being with my friends a lot and stuff like that and
              her not being able to - -
16
     COURT:   Excuse me. That’s irrelevant.
17   ...
     A.       I love my wife.
18
     Q.       What part of what you did November 6th, in your mind,
19            indicates being in love with your wife - - punching her in
              the face?
20
     A.       No.
21   Q.       Tying her up?
22   A.       No.

23   Q.       Threatening to kill your kids?

     A.       I never did that.
                                  36
 1                  Q.               Beating her in front of your kids?

 2                  A.               I did not mean to do that.

 3                  Q.               What part of any of those acts constitutes love, in your
                                     mind?
 4
                    A.               In the eyes of everybody else, none.
 5                                   ...
                    Q.               So you were lying to the jury earlier when you said that you
 6                                   were asking people to do things, you were ordering this
                                     young man - -
 7
                    A.               No.
 8                  Q.               - - to take your orders, weren’t you?
 9                  A.               No. 173

10

11          Second, Guerrero takes issue with questions posed by Leon’s trial counsel to Steve

12 Odum, Maricela, and Sergeant Cervantes. Steve Odum, the Gallardos’ neighbor, testified about

13 assisting Sonia after she came to his residence following being shot. 174 During cross-

14 examination, Leon’s trial counsel asked Odum it if “appeared that Sonia knew one of the

15 individuals.” 175 Odum answered in the affirmative and then confirmed that Guerrero—and, by

16 default, not Leon—was the “only name [he] refer[red] to” in his testimony and to the 911

17 operator. 176 Next, Leon’s trial counsel asked Maricela if she “gave information to the police

18 officers, and then . . . came to court [and] testified, at least in part, to try to help [her]

19 brother?” 177 Last, Leon’s trial counsel attempted to question Sergeant Cervantes about

20

21   173
       ECF No. 37-3 at 23–30.
     174
22     ECF No. 36-10 at 20.
   175
       Id. at 22.
23 176 Id.
   177
       ECF No. 37-1 at 10.

                                                        37
 1 conversations Leon had with detectives, during which Leon allegedly indicated his fear of

 2 Guerrero; however, the state district court held a hearing outside the presence of the jury and

 3 disallowed the questions. 178 Prior to the hearing outside the presence of the jury, Leon’s trial

 4 counsel asked Sergeant Cervantes, “You told [the prosecutor] about a conversation that you had

 5 had when Detective Martines and Arojo and Mr. Leon was present?” 179

 6             Third, Guerrero takes issue with five comments Leon’s trial counsel made during his

 7 closing argument. Leon’s trial counsel argued that Leon had nothing to do with stealing the

 8 Gallardos’ jewelry; that “Leon [was] not the principal anywhere on November 6th, 2001”; that

 9 “[t]he facts in this case about the shooting are far from as clear” because Detective Rodriguez

10 wrote in his report that “Sonia had told somebody that [Guerrero] shot her. And then she told

11 them that [Leon] shot her”; that “mere presence and companionship before and after in and of

12 itself is not sufficient to support a conviction”; and that he was “the one that questioned Brenda

13 and Sonia in . . . a non-offensive fashion to get them to tell [the jury] what happened that day,

14 and [he was] the one that went after [Guerrero] to get him to tell [the jury] what happened that

15 day.” 180

16                      a.   Failure to object to questioning of Guerrero

17             To be sure, as Guerrero contends, many of Leon’s trial counsel’s cross-examination

18 questions to Guerrero were argumentative, for example, asking whether Guerrero thought he

19 should lie to the police, whether Guerrero knew a lot about tying people up, and whether

20 Guerrero learned to beat his wife in basic training. Guerrero also argues that his trial counsel

21

22   178
           ECF No. 37-2 at 59–60.
23   179
           Id. at 59.
     180
           ECF No. 37-4 at 35–39.

                                                      38
 1 should have objected to Leon’s trial counsel’s question about Guerrero having relations with

 2 another woman on relevancy grounds, the presentation of the copy of Brenda’s cellular telephone

 3 bill on the ground that the date was misstated, and the implied references that Guerrero had hit

 4 Brenda on earlier occasions on the basis that it was an uncharged act. 181 Because Guerrero’s

 5 trial counsel later testified that Guerrero did not handle cross-examination very well and was

 6 blindsided by some of Leon’s trial counsel’s questions, 182 it can be concluded that Guerrero’s

 7 trial counsel’s failure to object to these questions fell below an objective standard of

 8 reasonableness. 183 Indeed, Guerrero’s trial counsel explained that “there were a couple of

 9 objectionable questions, and [he] was busy with [his] notes and [would] pay attention a little

10 more.” 184 So, even though “[a]n attorney’s failure to object to the admission of inadmissible

11 evidence is not necessarily ineffective,” 185 that does not appear to be the case here.

12             But this deficiency alone is not enough. Guerrero fails to demonstrate that the result of

13 his trial would have been different had his trial counsel made these objections. 186 During direct

14 examination, Guerrero admitted that he committed the acts charged with the exception of

15 sexually assaulting Brenda and participating in the attempted murder of Sonia. 187 So Guerrero’s

16 character was already strained before these argumentative questions were even posed. Plus,

17
     181
18     The state district court previously ruled that the State was prohibited from questioning Brenda
   about why she left the marital residence because it alluded to an uncharged crime of domestic
19 violence. See ECF No. 37-2 at 38.
   182
       ECF No. 48-8 at 25, 32.
20 183
       Strickland, 466 U.S. at 690.
     184
21     ECF No. 37-3 at 28–29.
     185
       Morris v. California, 966 F.2d 448, 456 (9th Cir. 1991) (“We need not determine the actual
22 explanation for trial counsel’s failure to object, so long as his failure to do so falls within the
   range of reasonable representation.”).
23 186 Strickland, 466 U.S. at 694.
     187
           See ECF No. 37-3 at 8-23.

                                                       39
 1 Guerrero’s trial counsel testified at the post-conviction evidentiary hearing that, because the state

 2 district court disallowed Leon’s duress jury instruction, he believed that the impact of Leon’s

 3 trial counsel’s cross-examination of Guerrero was minimal or none because he was not able to

 4 later argue anything duress related. 188

 5                    b.      Failure to object to Leon’s counsel’s questions to other witnesses

 6             Guerrero fails to demonstrate deficiency regarding to the questions posed by Leon’s trial

 7 counsel to Odum, Maricela and Sergeant Cervantes. 189 Leon’s trial counsel’s question to Odum

 8 about Guerrero’s name being the only one that Sonia mentioned was proper based on the facts of

 9 the case. In fact, Sonia testified that she had never met Leon and did not know his name. 190

10 Next, Leon’s trial counsel’s question about Maricela’s reason for testifying was also proper. 191

11 And contrary to Guerrero’s urging, the jury heard no evidence about Sergeant Cervantes’s theory

12 that Leon was fearful of Guerrero because the state district court immediately held a hearing

13 outside the presence of the jury following an innocuous question posed by Leon’s trial

14 counsel. 192 Because Guerrero fails to demonstrate that the testimony “would not have been

15 admissible” had his trial counsel not failed to object to its admission, 193 Guerrero’s claim lacks

16 merit.

17

18

19   188
           ECF No. 48-8 at 60.
     189
20         Strickland, 466 U.S. at 690.
     190
           ECF No. 36-10 at 15.
21   191
      See Reynoso v. Giurbino, 462 F.3d 1099, 1115 (9th Cir. 2006) (explaining that the “failure to
22 cross-examine [a] witness about their motivation for testifying as they did . . . [is]
   unreasonable”).
23   192
           ECF No. 37-2 at 59–60.
     193
           United States v. Bosch, 914 F.2d 1239, 1246–47 (9th Cir. 1990).

                                                       40
 1                    c.      Failure to object to closing argument

 2             With respect to Leon’s trial counsel’s closing argument, Guerrero again fails to

 3 demonstrate deficiency. 194 First, Leon’s trial counsel arguments were based on inferences that

 4 could be drawn from the evidence presented at the trial. 195 Second, the jury was instructed that

 5 “[s]tatements, arguments and opinions of counsel are not evidence.” 196 Finally, as Guerrero’s

 6 trial counsel pointed out at the post-conviction evidentiary hearing, Leon’s trial counsel

 7 primarily attacked the pleadings in his closing argument. 197 Thus, even if Leon’s trial counsel’s

 8 arguments were improper, they were relatively minor statements compared to the bulk of the

 9 closing argument itself.

10             Because Guerrero has not shown that his trial counsel was deficient—or, in the instances

11 in which his trial counsel was deficient, has not shown prejudice—Grounds 9 and 16 are not

12 substantial, so Guerrero has not shown that his post-conviction counsel was ineffective. And

13 because Guerrero’s post-conviction counsel was not ineffective, there is no cause for Guerrero’s

14 procedural default. 198 Grounds 9 and 16 are denied because they are procedurally defaulted.

15             3.     Grounds 10, 15(2), and 15(3)

16             In Ground 10, Guerrero argues that his trial counsel failed to object to Jury Instructions

17 10, 16, 17, and 18, which shifted or lessened the State’s burden of proof to prove each element of

18

19
     194
20         Strickland, 466 U.S. at 690.
     195
       See, e.g., Drayden v. White, 232 F.3d 704, 713 (9th Cir. 2000) (concluding that an improper
21 closing argument did not infect the trial with unfairness because arguments “were supported by
   the evidence and reasonable inferences that could be drawn from the evidence”).
22 196
       ECF No. 37-7 at 13.
23   197
           ECF No. 48-8 at 50.
     198
           See Martinez, 566 U.S. at 9.

                                                        41
 1 the crimes charged beyond a reasonable doubt. 199 In Ground 15(2), Guerrero argues that Jury

 2 Instruction Nos. 10 and 17 failed to properly instruct the jury on the specific intent elements of

 3 first-degree kidnapping and attempted murder. 200 And in Ground 15(3), Guerrero argues that

 4 Jury Instruction No. 18 did not inform the jury that, in order for him to be convicted of the

 5 deadly weapon enhancement on the kidnaping and attempted-murder charges related to Sonia, he

 6 must have had either actual or constructive possession of Leon’s weapon. 201

 7             The jury was instructed as follows regarding intent and conspiracy and aiding and

 8 abetting:

 9             Jury Instruction No. 9:      Conspiracy is an agreement or mutual understanding
                                            between two or more persons to commit a crime. To
10                                          be guilty of conspiracy, a defendant must intend to
                                            commit, or to aid in the commission of, the specific
11                                          intent agreed to. The crime is the agreement to do
                                            something unlawful; it does not matter whether it
12                                          was successful or not.

13             Jury Instruction No. 10:     Each member of a criminal conspiracy is liable for
                                            each act and bound by each declaration of every
14                                          other member of the conspiracy if the act or the
                                            declaration is in furtherance of the object of the
15                                          conspiracy. The act of one conspirator pursuant to or
                                            in furtherance of the common design of the
16                                          conspiracy is the act of all conspirators. Every
                                            conspirator is legally responsible for an act of a co-
17                                          conspirator that follows as one of the probable and
                                            natural consequences of the object of the conspiracy
18                                          even if it was not intended as part of the original plan
                                            and even if he was not present at the time of the
19                                          commission of such act.

20

21

22   199
           ECF No. 26 at 80–81.
23   200
           Id. at 112, 115.
     201
           Id. at 116.

                                                      42
 1             Jury Instruction No. 16:     Where two or more persons are accused of
                                            committing a crime together, their guilt may be
 2                                          established without proof that each personally did
                                            every act constituting the offense charged. All
 3                                          persons concerned in the commission of a crime who
                                            either directly and actively commit the act
 4                                          constituting the offense or who knowingly and with
                                            criminal intent aid and abet in its commission or,
 5                                          whether present or not, who advise and encourage its
                                            commission, with the intent that the crime be
 6                                          committed, are regarded by the law as principals in
                                            the crime thus committed and equally guilty thereof.
 7                                          A person aids and abets the commission of a crime if
                                            he knowingly and with criminal intent aids,
 8                                          promotes, encourages or instigates by act or advice,
                                            or by act and advice, the commission of such crime
 9                                          with the intention that the crime be committed. The
                                            State is not required to prove precisely which
10                                          defendant actually committed the crime and which
                                            defendant aided and abetted.
11
               Jury Instruction No. 17:     Where two or more persons join together in a
12                                          common design to commit any unlawful act, each is
                                            criminally responsible for the acts of his confederates
13                                          committed in furtherance of the common design. In
                                            contemplation of law, the act of one is the act of all.
14             ...

15             Jury Instruction No. 18:     The participation of a defendant not actually in
                                            possession of the weapon by aiding or abetting the
16                                          actual user in the unlawful use of the weapon, makes
                                            a defendant equally subject to the added weapon
17                                          enhancement available to the user who commits a
                                            crime through the use of a deadly weapon. 202
18

19                    a.      Jury Instructions 10, 16, and 17

20             The State charged Guerrero with the first-degree kidnapping of Brenda and Sonia and

21 with the attempted murder of Sonia under either a conspiracy or an aiding-and-abetting theory of

22

23
     202
           ECF No. 37-7 at 16, 22–23, 25.


                                                       43
 1 criminal liability. 203 Guerrero was found guilty of these charges. 204 The jury’s reliance on a

 2 particular theory of liability is unclear. 205

 3             Prior to Guerrero’s trial, “aiders and abettors [we]re criminally responsible for all harms

 4 that [we]re a natural, probable, and foreseeable result of their actions.” 206 Approximately a year

 5 before Guerrero’s trial, the Nevada Supreme Court stepped back from this test and, in Sharma v.

 6 State, narrowed the definition of aiding and abetting by holding that “in order for a person to be

 7 held accountable for the specific intent crime of another under an aiding or abetting theory of

 8 principal liability, the aider or abettor must have knowingly aided the other person with the intent

 9 that the other person commit the charged crime.” 207 The Nevada Supreme Court clarified in

10 Sharma that it was “disavow[ing] and abandon[ing] the [natural and probable consequences]

11 doctrine.” 208 Pertinently, attempted murder and first-degree kidnapping are specific-intent

12 crimes. 209

13

14

15   203
           ECF No. 37-5 at 5–7.
16   204
           ECF No. 37-10 at 4–6.
     205
17     Cf. Hedgpeth v. Pulido, 555 U.S. 57, 58 (2008) (“A conviction based on a general verdict is
   subject to challenge if the jury was instructed on alternative theories of guilt and may have relied
18 on an invalid one.”).
   206
       Mitchell v. State, 971 P.2d 813, 820 (Nev. 1998), overruled in relevant part by Sharma v.
19 State, 56 P.3d 868, 872 (Nev. 2002).
     207
20         Sharma, 56 P.3d at 872.
     208
      Id.; see also Bolden v. State, 124 P.3d 191, 200-01 (Nev. 2005) (holding that “a defendant
21 may not be held criminally liable for the specific intent crime committed by a coconspirator
   simply because that crime was a natural and probable consequence of the object of the
22 conspiracy”), overruled on other grounds by Cortinas v. State, 195 P.3d 315, 324 (Nev. 2008).
     209
        See Keys v. State, 766 P.2d 270, 273 (Nev. 1988) (“Attempted murder is the performance of
23
     an act or acts which tend, but fail, to kill a human being, when such acts are done with express
     malice, namely, with the deliberate intention unlawfully to kill.”); Bolden, 124 P.3d at 201.

                                                        44
 1             Guerrero’s argument focuses on the fact that a petitioner’s due-process rights are violated

 2 if a jury instruction “ha[s] the effect of relieving the State of the burden of proof enunciated in

 3 Winship on the critical question of petitioner’s state of mind.” 210 So the issue here is whether

 4 Guerrero’s trial counsel was ineffective in failing to object to the jury instructions because, when

 5 analyzed as a whole, the jury instructions ran afoul of Sharma by eliminating the requirement

 6 that the jury find that Guerrero had the requisite intent to commit first-degree kidnapping and

 7 attempted murder.

 8             Jury Instruction No. 10’s language that “[e]very conspirator is legally responsible for an

 9 act of a co-conspirator that follows as one of the probable and natural consequences of the object

10 of the conspiracy” appears to endorse the natural-and-probable-consequences doctrine, which

11 was disavowed a year before Guerrero’s trial. 211 So Guerrero’s trial counsel’s failure to

12 challenge this instruction “fell below an objective standard of reasonableness.” 212 But Guerrero

13 fails to demonstrate that the result of his trial would have been different had his trial counsel

14 challenged the instruction. 213 Indeed, Jury Instruction Nos. 9 and 16 properly required a finding

15 that Guerrero possessed the requisite intent established in Sharma. Jury Instruction No. 9

16 advised that, “[t]o be guilty of conspiracy, a defendant must intend to commit, or to aid in the

17 commission of, the specific intent agreed to,” and Jury Instruction No. 16 provided that “[a]ll

18 persons concerned in the commission of a crime who . . . knowingly and with criminal intent aid

19
   210
       Sandstrom v. Montana, 442 U.S. 510, 521 (1979); see also In re Winship, 397 U.S. 358, 364
20 (1970) (“[T]he Due Process Clause protects the accused against conviction except upon proof
   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is
21 charged.”); Evanchyk v. Stewart, 340 F.3d 933, 939 (9th Cir. 2003) (“It is a violation of due
   process for a jury instruction to omit an element of the crime.”).
22 211
       See Sharma, 56 P.3d at 872.
23   212
           See Strickland, 466 U.S. at 688.
     213
           Id. at 694.

                                                       45
 1 and abet in its commission or . . . who advise and encourage its commission, with the intent that

 2 the crime be committed, are regarded by the law as principals.” 214

 3                    b.      Jury Instruction No. 18

 4             Prior to Guerrero’s trial, in Anderson v. State, the Nevada Supreme Court generally stated

 5 that “the participation of a defendant not actually in possession of the weapon by aiding and

 6 abetting the actual user in the unlawful use of the weapon, makes the former equally subject to

 7 the added penalty inflicted upon defendants who commit crimes through the use of deadly

 8 weapons.” 215 This general statement mirrors Jury Instruction No. 18. 216 But the Nevada

 9 Supreme Court in Anderson also stated that “the possession necessary to justify statutory

10 enhancement may be actual or constructive; it may be exclusive or joint” and “[c]onstructive or

11 joint possession may occur only when the unarmed participant has knowledge of the other

12 offender’s being armed, and where the unarmed offender has . . . the ability to exercise control

13 over the firearm.” 217 This remained the law in Nevada until 2008, after Guerrero’s trial. 218

14 Because Jury Instruction No. 18 merely stated Anderson’s generic principle but failed to include

15

16

17
     214
18         ECF No. 37-7 at 15, 22.
   215
       Anderson v. State, 600 P.2d 241, 243 (Nev. 1979), abrogated by Brooks v. State, 180 P.3d
19 657 (Nev. 2008).
     216
20         See ECF No. 37-7 at 25.
     217
           Anderson, 600 P.2d at 244.
21   218
       See Brooks, 180 P.3d at 661 (rejecting Anderson’s constructive possession test and
   “conclud[ing] that an unarmed offender ‘uses’ a deadly weapon and therefore is subject to a
22
   sentence enhancement when the unarmed offender is liable as a principal for the offense that is
   sought to be enhanced, another principal to the offense is armed with and uses a deadly weapon
23
   in the commission of the offense, and the unarmed offender had knowledge of the use of the
   deadly weapon”).

                                                        46
 1 the constructive-possession test, it appears that Guerrero’s trial counsel was deficient in failing to

 2 remedy the error. 219

 3               But because the facts demonstrate that Guerrero had constructive possession of Leon’s

 4 firearm, Guerrero fails to demonstrate prejudice. 220 Brenda testified that, before Guerrero tied

 5 her up in the van, he directed Leon to get his gun, which he had left in a bush in front of the

 6 residence. 221 At first Leon could not locate the gun, but after Guerrero again explained where he

 7 had hidden it, Leon found it and gave it to Guerrero. 222 Guerrero then asked Leon, “‘Do you

 8 have your gun?’ and [Leon] nodded yes and patted his pocket.” 223 Importantly, Brenda also

 9 testified that both guns were Guerrero’s. 224 Because Guerrero had knowledge that Leon was

10 armed and because Guerrero exercised control over Leon and his firearm, thereby meeting the

11 constructive-possession test in Anderson, Guerrero fails to demonstrate that it is reasonably

12 probable that, but for trial counsel’s error in failing to correct Jury Instruction No. 18, the result

13 of his trial would have been different. 225

14               Because Guerrero has not shown prejudice regarding his trial counsel’s deficiencies

15 regarding Jury Instruction Nos. 10 and 18, Grounds 10, 15(2), and 15(3) are not substantial.

16 Thus, Guerrero has not shown that his post-conviction counsel was ineffective. And because

17 Guerrero’s post-conviction counsel was not ineffective, there is no cause for Guerrero’s

18
     219
19         See Strickland, 466 U.S. at 688.
     220
           Id. at 694.
20
     221
           ECF No. 37-2 at 11.
21   222
           Id.
     223
22      Id.; see also ECF No. 37-3 (testimony of Guerrero that both guns were in the trunk of his
     vehicle prior to the incidents).
23   224
           ECF No. 37-2 at 45.
     225
           Strickland, 466 U.S. at 694.

                                                        47
 1 procedural default. 226 Grounds 10, 15(2), and 15(3) are denied because they are procedurally

 2 defaulted.

 3             4.      Grounds 11 and 15(5)

 4             In Grounds 11 and 15(5), Guerrero argues that his trial counsel failed to request a jury

 5 instruction on his theory of defense regarding the sexual-assault charges. 227 Guerrero asserts that

 6 his trial counsel should have requested the following mistaken-belief-of-consent jury instruction:

 7                     It is a defense to a charge of sexual assault that the Defendant
                       entertained a reasonable and good faith belief that the female
 8                     person voluntarily consented to engage in sexual intercourse. If
                       from all the evidence you have a reasonable doubt whether the
 9                     Defendant reasonably and in good faith believed she voluntarily
                       consented to engage in sexual intercourse, you must give the
10                     Defendant the benefit of that doubt and find him not guilty of said
                       charge. A belief that is based upon ambiguous conduct by an
11                     alleged victim that is the product of force, violence, duress,
                       menace, or fear of immediate and unlawful bodily injury on the
12                     person or another is not a reasonable good faith belief. 228

13             In Guerrero’s appeal from the denial of his first state habeas petition, the Nevada

14 Supreme Court rejected this theory, concluding that he had failed to show deficiency or

15 prejudice:

16                     [A]ppellant argues that his trial counsel was ineffective for failing
                       to propose a jury instruction defining consent, failing to argue that
17                     the instructions did not inform the jury that a victim must resist for
                       the sexual act to not have been consensual. Appellant argues that,
18                     had the jury been properly instructed, it would have concluded that
                       the victim actually consented to the sexual assault as the victim did
19                     not physically or mentally resist appellant. Appellant fails to
                       demonstrate that his trial counsel’s performance was deficient or
20                     that he was prejudiced.

21

22   226
           See Martinez, 566 U.S. at 9.
23   227
           ECF No. 26 at 85, 120.
     228
           Id. at 86 (citing Honeycutt v. State, 56 P.3d 362 (Nev. 2002)).

                                                        48
 1                      There was overwhelming evidence that the sexual act occurred
                        against the victim’s will or under conditions in which appellant
 2                      new or should have known that the victim was mentally or
                        physically incapable of resisting. See Shannon v. State, 105 Nev.
 3                      782, 790, 783 P.2d 942, 947 (1989) (citing NRS 200.366). The
                        circumstances surrounding the sexual act in this case demonstrate
 4                      that appellant used physical force against the victim and threats of
                        physical force against the victim, her children, and her parents to
 5                      coerce the victim to submit to sexual intercourse. “Submission is
                        not the equivalent of consent.” McNair v. State, 108 Nev. 53, 57,
 6                      825 P.2d 571, 574 (1992) (citing Tryon v. State, 567 P.2d 290, 293
                        (Wyo. 1977)). Further, the evidence demonstrated that the victim
 7                      reasonably manifested her opposition to engage in sexual acts
                        under these circumstances. See id. (citing Dinkens v. State, 92
 8                      Nev. 74, 78, 546 P.2d 228, 230 (1976)). Appellant fails to
                        demonstrate that reasonably competent counsel would have argued
 9                      for further instructions regarding consent under the circumstances
                        of this case. Moreover, as there was overwhelming evidence that
10                      the victim did not consent, appellant fails to demonstrate a
                        reasonable probability that the outcome of the trial would have
11                      been different had counsel sought additional instructions regarding
                        consent. Therefore, the district court did not err in denying this
12                      claim. 229

13               Brenda testified that, after she let Guerrero into the residence on November 6, 2001, he
                                                                        230
14 attempted to initiate sexual intercourse with her, but she declined.     After Guerrero punched

15 Brenda, disabled the telephone to keep her from calling the police, and told her he was taking her

16 and the children to Mexico, Guerrero “said that if [Brenda] had sex with him, he would leave; so,
                     231
17 [Brenda] agreed.”     Brenda later clarified that “[she] asked what [Guerrero] wanted from [her],

18 and if all he wanted was to have sex, and [she] said, ‘If we have sex, would you leave?’ And he
                 232
19 said, ‘Yes.’”     Brenda testified that, even though she did not resist, she did not want to have

20 sexual intercourse with Guerrero and cried during the sexual encounter because she “was upset

21
     229
           ECF No. 14-5 at 3–4.
22   230
           ECF No. 37-2 at 7.
23   231
           Id. at 9.
     232
           Id.

                                                         49
 1 and scared.” 233 Due to the circumstances, Brenda felt coerced to have sexual intercourse with

 2 Guerrero. 234 Brenda later told law enforcement what happened regarding the sexual encounter,

 3 but at that time, she did know whether the circumstances amounted to rape. 235 Brenda confirmed

 4 that law enforcement did not suggest that she had been raped. 236

 5               Regarding the sexual encounter, Guerrero testified that Brenda “asked [him] if [he]

 6 wanted to do it . . . and after that, will [he] go home.” 237 Guerrero indicated that he was not sure

 7 how to proceed and responded, “‘[i]f you want to, I guess it’s cool,’ . . . [b]ecause [he] wanted to

 8 make it up to her because [he] love[d his] wife and [he] had never hit her before; so, [he] felt bad

 9 about it.” 238 Guerrero testified that Brenda took her clothes off voluntarily and that although he

10 started to have sexual intercourse with Brenda, he stopped because his mind was not in it due to

11 the telephone bill. 239

12               The heart of Guerrero’s argument is that the district court prevented him from

13 establishing his defense theory by denying his proposed instruction on mistaken belief of

14 consent. 240 Guerrero argues that his trial counsel was deficient for not attempting to introduce a

15 jury instruction on mistaken belief of consent, especially since he made a similar argument in his

16

17
     233
           Id.
18
     234
           Id. at 47.
19   235
           Id. at 41.
     236
20         Id.
     237
           ECF No. 37-3 at 15.
21   238
           Id.
22   239
           Id. at 16.
     240
         See Mathews v. United States, 485 U.S. 58, 63 (1988) (“As a general proposition a defendant
23
     is entitled to an instruction as to any recognized defense for which there exists evidence
     sufficient for a reasonable jury to find in his favor.”).

                                                         50
 1 closing argument. 241 A review of the record, however, demonstrates that Guerrero’s trial counsel

 2 did not address mistaken belief of consent in his closing argument; rather, he simply argued that

 3 Brenda and Guerrero had consensual sexual intercourse. 242 And the jury was instructed

 4 thoroughly about consent, albeit not mistaken belief of consent. 243

 5             Even if Guerrero’s trial counsel was deficient, the Nevada Supreme Court reasonably

 6 determined that Guerrero failed to demonstrate prejudice. 244 While Brenda may have initiated

 7 the sexual encounter, she did so in order to get Guerrero to leave her and her children alone.

 8 Brenda was in fear of their safety in light of the fact that Guerrero had punched her, prevented

 9 her from calling the police, invited Leon over, and demanded that Brenda leave with him to

10 Mexico. Brenda cried during the sexual encounter. Because the Nevada Supreme Court’s

11 determination that there was overwhelming evidence that Brenda did not consent was

12 reasonable, its determination that Guerrero failed to demonstrate a reasonable probability that the

13 result of his trial would have been different if his trial counsel had requested the mistaken-belief-

14 of-consent jury instruction was also reasonable. Guerrero is denied federal habeas relief for

15 Grounds 11 and 15(5).

16

17

18

19   241
           ECF No. 117 at 11.
     242
20     See ECF No. 37-4 at 31 (Guerrero’s trial counsel’s closing argument comment “that there was
   consensual contact between these two people” and that Brenda did not believe that she had been
21 sexually assaulted when she spoke to law enforcement).
   243
       See ECF No. 37-7 at 34–35, 37; see also Estelle v. McGuire, 502 U.S. 62, 72 (1991)
22 (explaining that jury instruction “‘may not be judged in artificial isolation,’ but must be
   considered in the context of the instructions as a whole and the trial record” (quoting Cupp v.
23 Naughten, 414 U.S. 141, 147 (1973)).
     244
           Strickland, 466 U.S. at 694.

                                                     51
 1             5.        Ground 15

 2             In the remainder of Ground 15, 245 Guerrero argues that his trial counsel failed to object to

 3 improper jury instructions and failed to join in on a proffered jury instruction offered by Leon. 246

 4 Ground 15(1) focuses on Jury Instruction No. 14, which lessened the State’s burden of proof to

 5 “slight evidence” rather than “beyond a reasonable doubt” on proving the existence of a

 6 conspiracy. 247 In Ground 15(4), Guerrero argues that his trial counsel failed to object to the

 7 improper jury instructions—37, 38, and 41—on attempted murder because they lessened the

 8 State’s burden of proving that Guerrero had the express malice necessary to be found guilty of

 9 attempted murder. 248 And in Ground 15(6), Guerrero argues that his trial counsel failed to join

10 in on Leon’s motion to instruct the jury on voluntary intoxication. 249

11             Guerrero takes issue with the “slight evidence” language contained in the first line of Jury

12 Instruction No. 14, which stated:

13                       Whenever there is slight evidence that a conspiracy existed, and
                         that the defendant was one of the members of the conspiracy, then
14                       the statements and the acts by any person likewise a member may
                         be considered by the jury as evidence in the case as to the
15                       defendant found to have been a member, even though the
                         statements and acts may have occurred in the absence and without
16                       the knowledge of the defendant, provided such statements and acts
                         were knowingly made and done during the continuance of such
17                       conspiracy, and in furtherance of some object or purpose of the
                         conspiracy. 250
18

19   245
           Portions of Ground 15 were discussed with Grounds 10 and 11.
     246
20     ECF No. 26 at 107. I previously dismissed Guerrero’s ineffective-assistance-of-appellate-
   counsel claims and state-district-court-error claims that were also included with Ground 15. See
21 ECF No. 98 at 13.
   247
       ECF No. 26 at 109.
22 248
       Id. at 118.
23   249
           Id. at 122.
     250
           ECF No. 37-7 at 20.

                                                        52
 1 The Nevada Supreme Court has held that, “[i]n determining the admissibility of [various co-

 2 conspirator out-of-court declarations], the district court properly found the existence of a

 3 conspiracy by ‘slight evidence’ as required in Nevada.” 251 Although it does not appear that it

 4 was necessary to instruct the jury regarding the evidentiary threshold used to determine whether

 5 a co-conspirator’s statements should be admitted, I do not conclude that Jury Instruction No. 14

 6 was improper or confused the jury as to the State’s burden of proof. The jury was also instructed

 7 that Guerrero “is presumed innocent until the contrary is proved” and “[t]his presumption places

 8 upon the State the burden of proving beyond a reasonable doubt every material element of the

 9 crime charged and that the Defendant is the person who committed the offense.” 252 It was also

10 instructed that “[t]o be guilty of conspiracy, a defendant must intend to commit, or to aid in the

11 commission of, the specific crime agreed to.” 253

12             I now turn to Guerrero’s contention regarding the attempted-murder jury instructions—

13 37, 38, and 41. Jury Instruction No. 37 provided that “[a]ttempted murder is the performance of

14 an act or acts which tend, but fail, to kill a human being, when such acts are done with express

15 malice, namely, with the deliberate intention unlawfully to kill.” 254 Jury Instruction No. 38

16 defined malice aforethought:

17                      Malice aforethought, as used in the definition of Attempted
                        Murder, means the intentional attempt to kill another human being
18                      without legal cause, legal excuse or what the law considers
                        adequate provocation. The condition of mind described as malice
19                      aforethought may rise, not alone from anger, hatred, revenge or
                        from particular ill will, spite, or grudge toward the person killed,
20                      but may result from any unjustifiable or unlawful motive or

21   251
       McDowell v. State, 746 P.2d 149, 150 (Nev. 1987); see also Peterson v. Sheriff, Clark
     County, 598 P.2d 623, 624 (Nev. 1979).
22   252
           ECF No. 37-7 at 11.
23   253
           Id. at 15.
     254
           Id. at 47.

                                                         53
 1                      purpose to injure another which proceeds from a heart fatally bent
                        on mischief or with reckless disregard of consequences and social
 2                      duty. Malice aforethought does not imply deliberation or the lapse
                        of any considerable time between the malicious intention, but
 3                      denotes rather an unlawful purpose and design in contradistinction
                        to accident and mischance. 255
 4

 5 And Jury Instruction No. 41 provided that “[e]xpress malice is that deliberate intention

 6 unlawfully to take away the life of a fellow creature, which is manifested by external

 7 circumstances capable of proof. Malice may be implied when no considerable provocation
                                                                                                 256
 8 appears, or when all the circumstances of the killing show an abandoned and malignant heart.”

 9             Under Nevada law, “[a]ttempted murder is the performance of an act or acts which tend,

10 but fail, to kill a human being, when such acts are done with express malice, namely, with the
                                             257
11 deliberate intention unlawfully to kill.”     Jury Instruction No. 37 mirrors this language and,
                                                                                              258
12 thus, is a proper recitation of the intent required for attempted murder under Nevada law.     The

13 Nevada Supreme Court has explained, however, that “[a]n instruction on implied malice in
                                                                       259
14 relation to the crime of attempted murder is misleading to a jury.”     So Jury Instruction No.
                                                                                     260
15 41’s inclusion of a definition of both express and implied malice was misleading.     For this

16 reason, Guerrero’s trial counsel was deficient for not objecting to the misleading nature of Jury

17

18

19   255
           Id. at 48.
     256
20         Id. at 51.
     257
           Keys v. State, 766 P.2d 270, 273 (Nev. 1988).
21   258
           See ECF No. 37-7 at 47.
22   259
      Keys, 766 P.2d at 272; see also Sharma v. State, 56 P.3d 868, 870 (Nev. 2002) (“[A]ttempted
   murder can only be committed with express malice. . . . [I]mplied malice alone is insufficient to
23 support a conviction for attempted murder.”).
     260
           See ECF No. 37-7 at 51.

                                                        54
 1 Instruction No. 41. 261 But Guerrero fails to demonstrate prejudice regarding this deficiency. 262

 2 The Nevada Supreme Court, the final arbiter of Nevada law, declined to reverse a conviction in

 3 this situation “because, although the jury was improperly instructed on implied malice, it was

 4 properly instructed regarding the elements of attempted murder.” 263

 5               Finally, I turn to the involuntary-intoxication jury instruction, which Leon proposed this

 6 way:

 7                       No act committed by a person while in a state of voluntary
                         intoxication shall be deemed less criminal by reason of his
 8                       condition, but whenever the actual existence of any particular
                         purpose, motive or intent is a necessary element to constitute a
 9                       particular species or degree of crime, the fact of his intoxication
                         may be taken into consideration in determining such purpose,
10                       motive or intent. 264

11 Leon’s trial counsel argued that there was evidence that Leon was voluntarily intoxicated

12 because he asked Guerrero during cross-examination, “isn’t it true the night before, hours before

13 this all happened, you and [Leon] had been smoking marijuana, and [Guerrero’s] response was
         265
14 yes.”     After the State argued that too much time had elapsed between the alleged intoxication

15 and the incidents, Leon’s trial counsel argued, “[t]here has been no testimony offered by
                                                            266
16 anybody that the effects of the marijuana had worn off.”     The state district court requested that

17 the relevant testimony be provided to him, and, thereafter, he denied the instruction, explaining
                                                                   267
18 that “there’s no evidence that [Leon] was smoking or drinking.”     The state district court

19
     261
           Strickland, 466 U.S. at 690.
20   262
           Id. at 694.
     263
21         Riebel v. State, 790 P.2d 1004, 1006 (Nev. 1990).
     264
           ECF No. 37-6 at 4.
22   265
           ECF No. 37-4 at 4.
23   266
           Id.
     267
           Id. at 6–7.

                                                           55
 1 further explained that “there’s no evidence to support” the voluntary-intoxication instruction

 2 because “there is no evidence that [Leon] was intoxicated or even smoked marijuana, and the

 3 evidence is that he hadn’t.” 268 Indeed, the relevant testimony from Guerrero was that on the night

 4 of November 5, 2001, Guerrero was “out smoking weed and drinking” and that “[Leon] was with

 5 [him] for a moment, but then [he] dropped [Leon] off at his girlfriend’s house.” 269 Later, at the

 6 post-conviction evidentiary hearing, Guerrero’s trial counsel testified that he “just [did]n’t think

 7 the facts were there” to support a voluntary intoxication jury instruction regarding Guerrero. 270

 8              Guerrero fails to demonstrate that his trial counsel was deficient in this regard. 271 While

 9 Guerrero testified that he drank alcohol and smoked marijuana on the night of November 5,

10 2001, there was no evidence that he was still intoxicated when he arrived at the Gallardo

11 residence at approximately 9:00 a.m. on November 6, 2001. Therefore, the facts do not show

12 that a voluntary-intoxication instruction regarding Guerrero was warranted.

13              Because Guerrero has not shown that his trial counsel was deficient—or, in the instance

14 in which he did demonstrate deficiency, failed to demonstrate prejudice—the remainder of

15 Ground 15 is not substantial, so Guerrero has not shown that his post-conviction counsel was

16 ineffective. And because Guerrero’s post-conviction counsel was not ineffective, there is no

17 cause for Guerrero’s procedural default. 272 The remainder of Ground 15 is denied because it is

18 procedurally defaulted.

19

20
     268
21         Id. at 7.
     269
           ECF No. 37-3 at 23.
22   270
           ECF No. 48-8 at 57.
23   271
           Strickland, 466 U.S. at 690.
     272
           See Martinez, 566 U.S. at 9.

                                                         56
 1               6.     Ground 20

 2               In Ground 20, Guerrero argues that his trial counsel failed to challenge Leon’s duress

 3 theory of defense. 273 Guerrero argues that Leon’s trial counsel brought up Leon’s duress defense

 4 several times during the trial. First, Leon’s trial counsel asked Sonia questions about Leon’s size

 5 compared to her size. 274 Second, Leon’s trial counsel asked Brenda questions about whether

 6 Leon was following Guerrero’s orders on the day of the incidents. 275 Third, Leon’s trial counsel

 7 asked Sergeant Cervantes about Leon’s age. 276 Fourth, Leon’s trial counsel asked Guerrero

 8 questions about whether he gave orders to Leon. 277

 9               Later, the state district court refused to give Leon’s requested jury instruction, “which

10 state[d] that a defendant is not guilty of a crime if the defendant participated in the crime under

11 duress.” 278 The state district court explained that “the evidence was that [Leon] was a willing

12 participant, and when [Leon] was left alone with Sonia, that [Guerrero] was nowhere around

13 when [Leon] shot her in the face according to the evidence and testimony.” 279 The state district

14 court then went on to explain that “[t]here [was] not one iota of evidence to suggest that [Leon]

15 was operating under duress or anything such as that; so, there’s no fact in evidence that would

16 support giving” the duress defense instruction. 280

17

18
     273
           ECF No. 26 at 147.
19
     274
           ECF No. 36-10 at 17.
20   275
           ECF No. 37-2 at 45–46.
     276
21         Id. at 59.
     277
           ECF No. 37-3 at 24, 30.
22   278
           ECF No. 37-4 at 2.
23   279
           Id. at 3.
     280
           Id.

                                                          57
 1             Although Leon’s trial counsel elicited some testimony that Leon was following

 2 Guerrero’s orders on the day of the incidents, was small in stature, and was young, those facts do

 3 not support a conclusion that Leon acted under duress. Indeed, the state district court prohibited

 4 Leon from presenting a duress jury instruction because the facts failed to support that theory of

 5 defense. Accordingly, even if Leon’s trial counsel was attempting to present a duress theory of

 6 defense, he failed to do so, and Guerrero’s trial counsel was not deficient for failing to challenge

 7 it. 281

 8             Guerrero also argues in Ground 20 that his trial counsel failed to investigate allegations

 9 that Leon was a gang member. 282 Guerrero’s trial counsel testified at the post-conviction

10 evidentiary hearing that he was never made aware of Leon’s alleged gang affiliation. 283

11 However, even if he had known about Leon’s alleged gang affiliation, Guerrero’s trial counsel

12 testified that he “definitely wasn’t going to bring it up at trial” because, based on his experience,

13 he would not want to associate Guerrero with a gang member. 284 Because Guerrero never

14 informed his trial counsel about Leon’s alleged gang affiliation and because Guerrero’s trial

15 counsel had strategic reasons for not bringing it up had he known about it, Guerrero fails to

16 demonstrate that his trial counsel was deficient. 285

17             Because Guerrero has not shown that his trial counsel was deficient, Ground 20 is not

18 substantial, so Guerrero has not shown that his post-conviction counsel was ineffective. And

19
     281
20         Strickland, 466 U.S. at 690.
     282
           ECF No. 26 at 147.
21   283
           ECF No. 48-8 at 22, 32.
22   284
           Id. at 32–33.
     285
        Strickland, 466 U.S. at 690; see also Babbitt v. Calderon, 151 F.3d 1170, 1174 (9th Cir.
23
     1998) (“[C]ounsel is not deficient for failing to find mitigating evidence if . . . nothing has put
     the counsel on notice of the existence of that evidence.”).

                                                        58
 1 because Guerrero’s post-conviction counsel was not ineffective, there is no cause for Guerrero’s

 2 procedural default. 286 Ground 20 is denied because it is procedurally defaulted.

 3 C.          Certificate of Appealability

 4             The right to appeal from the district court’s denial of a federal habeas petition requires a

 5 certificate of appealability. To obtain that certificate, the petitioner must make a “substantial

 6 showing of the denial of a constitutional right.” 287 “Where a district court has rejected the

 7 constitutional claims on the merits,” that showing “is straightforward: The petitioner must

 8 demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

 9 claims debatable or wrong.” 288 Because I have rejected petitioner’s constitutional claims on their

10 merits, and he has not shown that this assessment of his claims is debatable or wrong, I find that

11 a certificate of appealability is unwarranted in this case.

12                                                 Conclusion

13             IT IS THEREFORE ORDERED that the second amended petition [ECF No. 26] is

14 DENIED, and because reasonable jurists would not find my decision to deny this petition to be

15 debatable or wrong, IT IS FURTHER ORDERED that a certificate of appealability is

16 DENIED.

17             And, because Guerrero is represented by counsel, the respondents’ motion to strike

18 Guerrero’s pro se request for judicial notice [ECF No. 120] is GRANTED. ECF No. 119 is

19 hereby STRUCK.

20

21

22   286
           See Martinez, 566 U.S. at 9.
     287
           28 U.S.C. § 2253(c).
23
     288
        Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also James v. Giles, 221 F.3d 1074, 1077–
     79 (9th Cir. 2000).
                                                        59
 1         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

 2 CASE.

 3         Dated: April 9, 2020

 4                                                   _________________________________
                                                     U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             60
